          Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 1 of 65




                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

DYLAN BRANDT, et al.,
                                                                                                PLAINTIFFS,
v.                                       No. 4:21-CV-00450-JM

LESLIE RUTLEDGE, et al.,
                                                                                              DEFENDANTS.

                               DECLARATION OF DR. MARK REGNERUS

Pursuant to 28 U.S.C. 1746, I declare:

I.      CREDENTIALS & SUMMARY OF OPINIONS

        1.       I am Professor of Sociology at the University of Texas at Austin. I received my

Ph.D. from the University of North Carolina at Chapel Hill in 2000. I became an Assistant Pro-

fessor of Sociology at UT-Austin in 2002, an Associate Professor in 2007, and a full Professor in

2018.

        2.       I have published numerous articles and four books on sexual relationship behavior

and decision-making since 2003.1 The books, peer-reviewed journal articles, and essays I have

written include material on sexual orientation and, more recently, the science of transgender

medicine. I am an experienced peer reviewer, having reviewed dozens of manuscripts in the past

decade on these and related topics—including for top journals in both sociology and sex/sexual-

ity studies. I have extensive survey administration experience as well, having fielded three na-




1
 Regnerus, M. D. (2007). Forbidden fruit: Sex & religion in the lives of American teenagers. Oxford
University Press.; Regnerus, M. & Uecker, J. (2011). Premarital sex in America: How young Americans meet, mate,
and think about marrying. Oxford University Press.; Regnerus, M. (2017). Cheap sex: The transformation of men,
marriage, and monogamy Oxford University Press.; Regnerus, M. (2020). The future of Christian marriage. Oxford
University Press.


                                                                                                         2
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 2 of 65




tionally-representative surveys since 2011, and consulted on survey construction for several oth-

ers. A more complete review of my professional experience, publications, and research is pro-

vided in my curriculum vitae, a copy of which is attached hereto as Exhibit A.

       3.      My experience in the area of transgender research primarily concerns basic meth-

odological matters, involving design, measurement, statistical inference, interpretation of data,

and reflections on the research and publication norms that have developed in this new domain in

conjunction with media interest and professional and organizational pressures.

       4.      I have been retained as an expert witness by the State of Arkansas in connection

with this litigation. I have actual knowledge of the matters stated in this report. I base the fol-

lowing opinions on my own knowledge, research, experience, and publications, and the work of

other academics and writers. The materials I have used to research and write this report are the

standard sources used by other experts in my field. I am receiving $250 per hour for my time

spent preparing this report. My compensation is not dependent upon the outcome of this litiga-

tion or the substance of my opinions.

       5.      The focus of this report is on science: scientific evidence, researcher conduct, the

culture of scientific organizations, and the role of values in inquiry. In particular, I focus on the

unscientific process by which “affirmative” treatment of transgender-identifying adolescents has

come to be the default position advocated by various professionals and organizations. This is

what the sociology of science concerns—an evaluation of how science operates. In this case, I

probe how the nascent field of transgender research has, in the United States, come to make

premature claims about “standards of care” and profess a level of “consensus” about affirmative

care that is uncharacteristically rapid for such a new scientific subfield. Something is amiss.

       6.      A summary of the key points I discuss in this statement includes:




                                                  2
            Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 3 of 65




                        a. The science of the origins and course of gender identity remain in flux.

                        b. The demographics of transgender-identifying adolescents is shifting in

                             ways that are not yet understood.

                        c. Adolescent gender transition treatments are not supported by randomized

                             clinical trials—an absence that is difficult to account for.

                        d. There is a great deal of evidence that discussion of gender dysphoria has

                             been captured by the assumptions of activists promoting what is some-

                             times called “gender ideology.”

                        e. The evidence for suicide risk among gender dysphoric minors is ambigu-

                             ous at best, and the evidence for claims that treatments for adolescent gen-

                             der transition lead to sustained improvement in mental health is remarka-

                             bly weak.

                        f. The practice of “affirmative” treatment for young people with gender dys-

                             phoria is characterized by dubious assumptions and questionable value

                             judgments that result in a harmful, consumer-driven medical culture.

           7.       I have reviewed the declaration of Deanna Adkins, dated June 11, 2021 (“Ad-

kins”). Dr. Adkins identifies affirmative care as treatment for gender dysphoria “aimed at elimi-

nating the clinically significant distress a patient experiences by helping the patient live in align-

ment with their gender identity.”2 The same treatment is referred to both in the medical literature

and in this report using similar terms, including “gender transition,” “gender affirming care,” and

“affirmative” treatment—an approach that (typically) recommends the hormonal and surgical

procedures that Arkansas has prohibited doctors from performing on minors.



2
    Adkins, D. (2021) Declaration, U.S. District Court, Eastern District of Arkansas, Case No.: 4:21CV450-JM, p. 4.


                                                           3
          Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 4 of 65




         8.       I make no claims here about the most prudent course of treatment for a particular

patient. Instead, as a sociologist, my claims highlight the unscientific processes by which “gen-

der affirming” treatment has come to appear not simply as the dominant approach but increas-

ingly the only permitted approach. This has happened amid a surge in cases of gender dysphoria

and transgender identity that emerged suddenly, was unanticipated, and remains demonstrably

undertheorized.3 In other words, scholars have been insufficiently curious about these recent de-

velopments and appear instead to be more interested in connecting research strategies and con-

clusions to fit affirmative care prescriptions. This is the “elephant in the room” that ought to

give pause to practitioners and their professional societies. Instead, many have pressed ahead

without sufficient interest in understanding why the current realities have come to be.

         9.       Since pubertal blockers are already permitted and prescribed for the treatment of

precocious puberty in one’s natal sex, the plaintiffs’ witnesses frame Arkansas’s law as discrimi-

nation regarding who can access such treatments. But the issues at stake are even more funda-

mental than a question of fairness. Those fundamental issues include: First, is affirmative care

demonstrably and consistently helpful to minors, in terms of enhanced, long-term psychological

and physical health? Second, ought minors be permitted to make such consequential, life-alter-

ing decisions?

         10.      Lurking in the background are other inexplicable patterns besides a rapid surge in

gender dysphoria. Twenty years ago, far more natal males than females exhibited gender dys-




3
  Bernadette Wren, who was until her retirement a senior clinician at the UK Tavistock gender clinic, described the
situation this way: “There are morally complex, there are clinically complex, there are politically complex issues
that we are grappling with and there aren’t any easy answers. One of the things about the gender field is you can’t
plausibly develop a foundational theory of gender identity in which to ground the work.” See Gossling, G. (2020).
Bernadette Wren: On change. In mind. https://100years.tavistockandportman.nhs.uk/bernadette-wren-on-change


                                                         4
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 5 of 65




phoria. Ten years ago, comparable numbers of natal males and females sought help for it. To-

day, the sex ratio has reversed: for every one natal male seeking help, approximately three natal

females do. Why? And why aren’t researchers more interested in understanding this than they

are in shuttling patients (regardless of their natal sex) toward “affirmative” care?

       11.     The plaintiffs’ witnesses repeatedly reference current treatment regimens, “con-

sensus,” “standards of care,” etc. But at a basic level, the question is whether any putative con-

sensus has been formed without undue pressure. The evidence suggests that it has not. There is

now little professional space for clinicians and psychologists to endorse anything except the “af-

firmative” approach, which has rapidly colonized adolescent endocrinology in less than a decade.

       12.     There is no global or even Western “consensus” on transgender treatments for ad-

olescents. There is, rather, a coalition of organizations in the United States, Canada, the Nether-

lands, and Australia that use multiple platforms—scientific, medical, legal, and media—to sug-

gest there is a consensus and employ language intended to reinforce the claim of a professional

consensus backing “affirmative” care. In reality—that is, when you include numerous pediatri-

cians, psychotherapists, some researchers and endocrinologists, together with national health

care systems in several European countries—there is no wide, shared consensus about the pru-

dence and intelligence of giving puberty blockers and cross-sex hormones to adolescents. Only

professional organizations whose assertions are partial to transgender activists would suggest

there is a consensus. Indeed, how could a scholarly consensus emerge so quickly in a domain

where research barely existed two decades ago and where most of what has been written is less




                                                  5
          Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 6 of 65




than seven years old? Even some researchers acknowledge this: “…in actual practice, no con-

sensus exists whether to use these early medical interventions.”4

II.     UNDERSTANDING THE DEMOGRAPHICS OF TRANSGENDER-IDENTIFYING ADOLESCENTS

        13.      Transgender self-identifications have surged in the United States, and throughout

much of the West, in the past 10 years. What had once comprised around 0.3 percent of the total

population as recently as 2011 doubled to 0.6 percent by 2016 (with adolescent transgender self-

identification comprising 0.7 percent). Since then, the pace of increase has accelerated further,

especially among youth. Population-based survey data from 10 state and nine urban school dis-

tricts found that an average of 1.8 percent of high school students identify as transgender.5 A

study in Pediatrics, leaning on a 2016 statewide survey in Minnesota, revealed a figure of 2.7

percent.6

        14.      Countries like the UK—with a national health system—are better poised to keep

centralized statistics about adolescent gender clinic patients. In 2009-10, a total of 32 natal fe-

males and 40 natal males were referred to the country’s Gender Identity Development Service

(or GIDS).7 Five years later, those figures rose to 399 natal females and 250 natal males. At the




4
  Vrouenraets, L. J., Fredriks, A. M., Hannema, S. E., Cohen-Kettenis, P. T., & de Vries, M. C. (2015). Early medi-
cal treatment of children and adolescents with gender dysphoria: An empirical ethical study. The journal of adoles-
cent health : Official publication of the Society for Adolescent Medicine, 57(4), 367–373, p. 367.
https://doi.org/10.1016/j.jadohealth.2015.04.004
5
  The states are as follows: Colorado, Delaware, Hawaii, Maine, Maryland, Massachusetts, Michigan, Rhode Island,
Vermont, and Wisconsin; the nine large urban school districts are: Boston, Broward County, Cleveland, Detroit,
District of Columbia, Los Angeles, New York City, San Diego, and San Francisco; see Johns, M. M., Lowry, R.,
Andrzejewski, J., Barrios, L. C., Demissie, Z., McManus, T., Rasberry, C. N., Robin, L., & Underwood, J. M.
(2019). Transgender identity and experiences of violence victimization, substance use, suicide risk, and sexual risk
behaviors among high school students - 19 states and large urban school districts, 2017. MMWR Morbidity and mor-
tality weekly report, 68(3), 67–71. https://doi.org/10.15585/mmwr.mm6803a3
6
  Rider, G. N., McMorris, B. J., Gower, A. L., Coleman, E., & Eisenberg, M. E. (2018). Health and care utilization
of transgender and gender nonconforming youth: A population-based study. Pediatrics, 141(3) e20171683.
https://doi.org/10.1542/peds.2017-1683
7
  Tavistock & Portman NHS Foundation Trust. (2019, 28 June). Referrals to the Gender Identity Development Ser-
vice (GIDS) level-off in 2018-19. https://tavistockandportman.nhs.uk/about-us/news/stories/referrals-gender-iden-
tity-development-service-gids-level-2018-19/


                                                         6
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 7 of 65




most recent year of data reporting (2018-19), the numbers climbed to 1,740 natal females and

624 natal males. Beginning in 2011-12, the share of natal females outnumbered those of natal

males, but by 2018-19, the sex ratio of referrals had exploded to 2.8 females for every male.

This includes 171 children under age 10, 52 of whom are ages 3-6. A similar sex ratio is re-

ported in North American gender clinics.8

        15.      A June 6, 2021 answer to a Freedom of Information Act request revealed that

8,741 patients are awaiting their first visit to the UK’s Charing Cross Gender Identity Clinic, a

sizable number for what once affected less than 1 in 10,000 children, according to DSM-5 preva-

lence rates.9

        16.      Between 2015 and 2019, there was also a 27% increase among American high

school boys in the share that identified as nonheterosexuals (from 4.5 to 5.7 percent). The same

estimate among girls was even larger: a 46% increase (from 12.2 to 17.8 percent).10 But the pace

of growth in adolescent transgender self-identifications eclipses the climb in rates of nonhetero-

sexual orientations.

        17.      In 2020, a Pew research survey revealed that among Americans born between

1997 and 2002 (or Gen Z), 1.8 percent now identify as transgender, an estimate that is 50 percent




8
  Sorbara, J. C., Chiniara, L. N., Thompson, S., & Palmert, M. R. (2020). Mental health and timing of gender-affirm-
ing care. Pediatrics, 146(4) e20193600. https://doi.org/10.1542/peds.2019-3600
9
  Tavistock & Portman NHS Foundation Trust (2021, June 3). Reply to Freedom of Information request for Charing Cross
and GIC waiting and intake figures made by Harry Burns. https://www.whatdotheyknow.com/request/request_for_char-
ing_cross_gic_wa?nocache=incoming-1805111#incoming-1805111
10
   Rapoport, E., Athanasian, C. E., & Adesman, A. (2021). Prevalence of nonheterosexual identity and same-sex
sexual contact among high school students in the US From 2015 to 2019. JAMA pediatrics. doi:10.1001/jamapediat-
rics.2021.1109


                                                      7
          Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 8 of 65




higher than that of Millennials (1.2 percent), and nine times higher than found among Gen X re-

spondents (0.2 percent).11 Other surveys have found as high as 10 percent of high schoolers

identifying as transgender or gender non-conforming.12

         18.      Intersex cases, often used to call attention to transgender cases, are distinctive and

occur in roughly one in every 5,000 births, an estimate consonant across three continents.13 They

are considered a type of disorder of sex development (DSD), and are not, as has sometimes been

suggested, evidence of a “spectrum” of biological sex.

         19.      In the “Factual Background” section of the Memorandum in Support of Plaintiffs’

Motion, gender identity is described as both “innate” and “immutable,” as well as “durable and

cannot be altered through medical intervention,” citing Dr. Adkins’s declaration as its sole sup-

port. Although Adkins appears to have characterized gender identity using the term “innate” be-

fore,14 the report she has submitted in this case makes no use of the term (nor of “immutable”),

instead describing a person’s gender identity merely as “fixed.” It is fair to say the terminology,

together with the science of the origins and course of gender identity, remains in flux. Indeed,

this fact is acknowledged. Guidelines published by the World Professional Association for




11
   Jones, J. M. (2021, February 24) LGBT identification rises to 5.6% in latest U.S. estimate. Gallup. https://news.gal-
lup.com/poll/329708/lgbt-identification-rises-latest-estimate.aspx
12
   Kidd, K. M., Sequeira, G. M., Douglas, C., Paglisotti, T., Inwards-Breland, D. J., Miller, E., & Coulter, R. W.
(2021). Prevalence of gender-diverse youth in an urban school district. Pediatrics, 147(6) e2020049823.
https://doi.org/10.1542/peds.2020-049823
13
   Kim, K. S., & Kim, J. (2012). Disorders of sex development. Korean journal of urology, 53(1), 1-8. doi:
10.4111/kju.2012.53.1.1; Thyen, U., Lanz, K., Holterhus, P. M., & Hiort, O. (2006). Epidemiology and initial man-
agement of ambiguous genitalia at birth in Germany. Hormone research in paediatrics, 66(4), 195-203.
https://doi.org/10.1159/000094782; Sax, L. (2002). How common is intersex? A response to Anne Fausto‐Ster-
ling. Journal of sex research, 39(3), 174-178. https://doi.org/10.1080/00224490209552139
14
   Adkins, D., (2016). Declaration, U.S. District Court, Middle District of North Carolina, Case 1:16-cv-oo236-TDS-
JEP https://www.aclu.org/sites/default/files/field_document/AdkinsDecl.pdf.


                                                          8
          Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 9 of 65




Transgender Health (WPATH), for example, recognize that “this field of medicine [i.e., provid-

ing cross-sex hormones to people who identify as transgender] is evolving,”15 and that “[t]ermi-

nology in the area of health care for transsexual, transgender, and gender-nonconforming people

is rapidly evolving; new terms are being introduced, and the definitions of existing terms are

changing.”16 The Endocrine Society’s guidelines likewise acknowledge that “[t]erminology and

its use vary and continue to evolve.”17

        20.      Categorical claims about the immutability of sexual orientation have recently

fared well in legal decisions in the West. But to invoke that description in the absence of a genu-

ine consensus on the etiology of gender dysphoria—especially amid the sudden surge in cases—

suggests political calculation is at work.

        21.      Accounting for the surge in adolescent transgender cases has been very challeng-

ing, for two reasons. First, it was an unexpected development. Ten years ago, there was simply

no clinical literature on females ages 11 to 21 suffering from gender dysphoria.18 Early onset

gender dysphoria, however, has been documented for years, primarily in natal boys.

        22.      The surge in adolescent transgender cases cannot be simplistically attributed to

“pent-up demand”—that is, by suggesting that gender dysphoria and transgender self-identifica-

tion exhibited longstanding manifestations that simply went undiagnosed or were entirely stig-

matized. If that were true, we should be witnessing a parallel and documentable rise in gender

dysphoria among, say, middle-aged adults. But no such rise has been observed.



15
   World Professional Association for Transgender Health. (2012). Standards of care for the health of transsexual,
transgender, and gender-conforming people [7th version]. https://www.wpath.org/publications/soc
16
   World Professional Association for Transgender Health. (2012), p. 95.
17
   Hembree, W. C., Cohen-Kettenis, P. T., Gooren, L., Hannema, S. E., Meyer, W. J., Hassan Murad, M., Rosenthal,
S. M., Safer, J. D., Tangpricha, V., & T’Sjoen, G. G. (2017). Endocrine treatment of gender-dysphoric/gender-in-
congruent persons: An endocrine society clinical practice guideline. The journal of clinical endocrinology & metab-
olism, 102, 11, 3869–3903, p. 3874. https://doi.org/10.1210/jc.2017-01658
18
   Shrier, A. (2020). Irreversible damage: The transgender craze seducing our daughters. Regnery Publishing.


                                                         9
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 10 of 65




        23.      Second, the surge makes for a very sensitive research environment, all the more

so given the rapid clinical shift in some contexts from a more “watchful waiting” approach to ad-

olescent gender dysphoria to an “affirmative care” approach, wherein a much swifter move to

puberty blockers and cross-sex hormones is suggested. This development appears to constitute

much of the political struggle being witnessed over adolescent gender dysphoria, and it makes

research efforts in this domain subject to far greater policing during the peer-review process as

well as in post-publication media and activist scrutiny.

        24.      One recent study about the surge in adolescent demand for gender dysphoria treat-

ment in the UK and four Nordic countries noted that “[t]he reasons for the increase are not

known,” but fingered four forces as playing a potential role: (1) the increased awareness of gen-

der identity issues, (2) the supply of services for the same, (3) de-stigmatization, and (4) social

and media influences.19

        25.      In an attempt to understand this surge, Brown University public health scientist

Lisa Littman explored possible “cluster outbreaks” of what she identified as “rapid onset gender

dysphoria” (ROGD) among adolescents, meaning that the dysphoria happens suddenly either

during or after puberty among teenagers who displayed no indications of such tendency in their

childhood.20 (Others identify this as “adolescent-onset” GD.21) The study, which inquired of

parents of teens, noted that ROGD tended to occur within groups of friends: more than one-third


19
   Kaltiala, R., Bergman, H., Carmichael, P., de Graaf, N. M., Egebjerg Rischel, K., Frisén, L., Schorkopf, M., Su-
omalainen, L. & Waehre, A. (2020). Time trends in referrals to child and adolescent gender identity services: A
study in four Nordic countries and in the UK. Nordic journal of psychiatry, 74(1), 40-44.
doi: 10.1080/08039488.2019.1667429
20
   Littman, L. (2018). Rapid-onset gender dysphoria in adolescents and young adults: A study of parental re-
ports. Plos one, 13(8), e0202330. https://doi.org/10.1371/journal.pone.0202330
21
   de Vries, A. L. (2020). Challenges in timing puberty suppression for gender-nonconforming adolescents. Pediat-
rics, 146(4). doi: https://doi.org/10.1542/peds.2020-010611; Sevlever, M., & Meyer-Bahlburg, H. F. (2019). Late-
onset transgender identity development of adolescents in psychotherapy for mood and anxiety problems: Approach
to assessment and treatment. Archives of sexual behavior, 48(7), 1993-2001. https://doi.org/10.1007/s10508-018-
1362-9


                                                        10
            Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 11 of 65




of the friendship groups in the study witnessed half or more of the group identifying as

transgender in a similar time frame. This, Littman noted, is about 70 times higher than the ex-

pected (0.7%) prevalence rate. Only 13 percent of parents noted no evidence at all of a “social

influence.”

           26.      Parents of the adolescents in the study tended to describe “a process of immersion

in social media, such as ‘binge-watching’ YouTube transition videos and excessive use of Tum-

blr, immediately preceding their child becoming gender dysphoric.”22 Littman also observed that

22 percent of adolescents in her study “had been exposed to online advice about what to say to

doctors to get hormones.” Moreover, “the vast majority of parents were reasonably sure or posi-

tive that their child misrepresented their history to their doctor or therapist.”23

           27.      Studies like Littman’s are exploratory, however, and not designed to discern cau-

sation. Professor Littman did not draw hard conclusions from her survey, which was nonrepre-

sentative and relied on an opt-in sampling strategy that is very common in the study of

transgender patients. Rather, she documented the associations between ROGD and certain social

and psychiatric conditions.

           28.      An outcry on social media emerged after the Littman study was published. The

journal’s editors pledged to “seek further expert assessment on the study’s methodology and

analyses.” That is, they re-reviewed the study, a very unusual move in the sciences. This post-

publication review resulted in no substantive changes to the study’s results, suggesting the moti-

vation was rooted in political rather than scientific concerns. This example highlights the chal-

lenging atmosphere both for understanding and documenting what is going on.




22
     Littman (2018), p. 3.
23
     Littman (2018), p. 36.


                                                    11
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 12 of 65




        29.      University of Utah psychology professor Lisa Diamond, upon noting the high lev-

els of diverse gender self-identities in recent surveys, remarked last year, “Clearly, we need a

more thorough understanding of youth who consider themselves gender fluid, genderqueer, or

nonbinary, and of how they resemble and differ from transgender youth.”24

        30.      Neither adolescent-onset gender dysphoria nor the rise in nonbinary self-identities

fit the narrative that gender identity is “immutable” or “durable.” Rather, it suggests profound

fluidity. What is durable or immutable about a “nonbinary” gender self-identity? Dr. Adkins, on

the other hand, maintains that a person’s gender identity “is fixed, is not subject to voluntary

control, cannot be voluntarily changed, and is not undermined or altered by the existence of other

sex-related characteristics that do not align with it,” an assertion that seems out of step with the

American Academy of Pediatrics (AAP) policy statement on the care and support for transgender

and gender diverse children and adolescents, which holds that the self-recognition of gender

identity “develops over time” and yet “[f]or some people, gender identity can be fluid, shifting in

different contexts.”25 Meanwhile, Columbia University sociologist Tey Meadow reports in her

article on the production of legal gender classifications: “Many courts look to medical definitions

of sex…. yet there is no consensus about when gender change actually happens.”26




24
   Diamond, L. M. (2020). Gender fluidity and nonbinary gender identities among children and adolescents. Child
development perspectives, 14(2), 110-115. https://doi.org/10.1111/cdep.12366
25
   Rafferty, J. & Committee on Psychosocial Aspects of Child and Family Health.(2018). Ensuring comprehensive
care and support for transgender and gender-diverse children and adolescents, 142 Pediatrics 4 e20182162; doi:
https://doi.org/10.1542/peds.2018-2162.
26
   Meadow, T. (2010). “A rose is a rose”: On producing legal gender classifications, Gender & society 24(6), 814–
837, p. 824. https://doi.org/10.1177/0891243210385918


                                                       12
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 13 of 65




III.    STUDY CONCLUSIONS OF TRANSGENDER TREATMENT EFFECTS ARE DEMONSTRABLY
        INADEQUATE.

        31.      Despite ample scientific resources—adequate funding, the interest of professional

organizations, and competent researchers—the science of gender identity (and transgender out-

comes) is often characterized by modest evidence followed by overreaching conclusions. Any

talk of “consensus” or of enduring “standards” are baseless assertions.

        32.      One notable development is the explosion in the number of academic journals fo-

cused on topics of sexuality and gender identity. There has been, on average, at least one new

peer-reviewed journal in the domain of sexuality and gender launched every year for the past 30

years. The supply of journals is certainly in part a function of demand. But it is also invariably

the case that where the competition for publication in peer-reviewed journals is tight (and there-

fore, there is a scarcity of supply), the pathway to publication is more challenging. Hence, the

quality of what is published tends to be higher. The opposite happens when there is a large sup-

ply of journals: the barrier to publication is lower, and so typically is the quality.

        33.      It remains the fact that little is understood about the long-term physical effects of

puberty blockers and cross-sex hormones, especially when they are administered during those

years that are critical for biological and brain development.27 This is in part a function of (1)

how few minors experienced these treatments in the past—a small pool to study, and (2) the fact

that the surge in such treatments remains less than a decade old. In other words, too few and

too new.




27
  Wren, B. (2014). Thinking postmodern and practising in the enlightenment: Managing uncertainty in the treatment of
children and adolescents. Feminism & psychology, 24(2), 271–291, p. 287. https://doi.org/10.1177/0959353514526223;
Heneghan, C., & Jefferson, T. (2019, February 25). BMJ EBM spotlight. Gender-affirming hormone in children and ado-
lescents. https://blogs.bmj.com/bmjebmspotlight/2019/02/25/gender-affirming-hormone-in-children-and-adolescents-evi-
dence-review/


                                                      13
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 14 of 65




         34.      Adolescence is also a crucial period of social development. Artificially holding a

child in a pre-pubescent state for several years while his or her peers navigate the social mile-

stones and minefields of adolescence is likely to have at least some “subtle negative psychosocial

and self-confidence effects.”28 Indeed, the American Academy of Pediatrics recognizes that

“[d]elaying puberty beyond one’s peers can also be stressful and can lead to lower self-esteem

and increased risk taking.”29 And the Endocrine Society’s guidelines recognize “the sense of so-

cial isolation from having the timing of puberty be so out of sync with peers.”30

         35.      But what the research does not tell us is the isolated effect of puberty blockers

(and similarly, that of subsequent cross-sex hormones), since dysphoria rarely manifests apart

from other (possibly confounding) psychiatric conditions and the experience of traumas.31

         36.      Seven endocrinologists and psychologists recently discussed the clinical charac-

teristics of 79 children presenting to a new gender clinic in Australia, noting a high number of

conflicted family situations and documented trauma.32 Only five percent of their sample was be-

lieved to exhibit “healthy” levels of functioning.

         37.      Despite this, many of the new clinic’s patients and their families openly pressed

the clinicians for “affirmative” treatment, believing that method was the only solution and “that

their distress would be completely alleviated if they pursued the pathway of medical treatment.”

This frustrated the authors: “Lost were our efforts to highlight the many different pathways in



28
   Levine, S. (2020) Declaration, U.S. Circuit Court, Dane County, Wisconsin, Case No.: 20-CV- 454, p.41.
29
   Rafferty, J. & Committee on Psychosocial Aspects of Child and Family Health.(2018), p. 5.
30
   Hembree et al. (2017), p. 3885.
31
   E.g. In Littman (2018), 62 percent of parents reported their child had been previously diagnosed with a psychiatric
disorder, while 48 percent reported a traumatic or stressful event occurring prior to the onset of their child’s gender
dysphoria, p. 13.
32
   Kozlowska, K., McClure, G., Chudleigh, C., Maguire, A. M., Gessler, D., Scher, S., & Ambler, G. R. (2021).
Australian children and adolescents with gender dysphoria: Clinical presentations and challenges experienced by a
multidisciplinary team and gender service. Human Systems, 1(1), 70-95.
https://doi.org/10.1177/26344041211010777


                                                          14
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 15 of 65




which gender variation could be expressed, to explain potential adverse effects of medical treat-

ment, to explore issues pertaining to future fertility and child rearing, and to highlight the im-

portance of ongoing psychotherapy.” The authors attributed this predictable pattern to infor-

mation that patients received from (1) their peers, (2) previously encountered health workers, and

(3) the Internet. Many children, they noted, arrived with “strongly entrenched beliefs and with

no interest in further exploring their medical, psychological, social, or familial situation.” The

study’s authors also asserted that many of the patients “did not have the cognitive, psychological,

or emotional capacity to understand the decisions they were making.”33

        38.      These forces complicate treatment of gender dysphoria. A market increasingly

characterized by patient demand for puberty blockers and, later, cross-sex hormones does not

make for an atmosphere conducive to addressing pertinent co-occurring diagnoses. But, as psy-

chotherapist Robert Withers observes, “failure to address relevant psychological issues can result

in trans people making unnecessary, permanent changes to their bodies, without adequate scien-

tific justification for doing so.”34 Withers additionally notes that “[m]any of today’s young peo-

ple have also made ‘gender affirming’ medical treatment their goal. Unfortunately, the evidence

base supporting the efficacy of such treatment is extremely poor.”35

        39.      Large, longitudinal data collection efforts on the psychological health effects of

transgender medicine remain rare but do exist. The Swedish Total Population Register, a mas-

sive longitudinal survey effort that collected information from over 9.7 million Swedes, is an ex-

ample. A study based on this data appeared in 2020 in the American Journal of Psychiatry.36 Its


33
   Kozlowska et al. (2021). All quotes are from p. 15.
34
   Withers, R. (2020) Transgender medicalization and the attempt to evade psychological distress. Journal of analyt-
ical psychology, 65: 865– 889, p. 865. https://doi.org/10.1111/1468-5922.12641
35
   Withers (2020), p. 869.
36
   Bränström, R., & Pachankis, J. E. (2020). Reduction in mental health treatment utilization among transgender in-
dividuals after gender-affirming surgeries: a total population study. American journal of psychiatry, 177(8), 727-
734. https://doi.org/10.1176/appi.ajp.2019.19010080


                                                        15
            Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 16 of 65




authors tracked dysphoric respondents over time and assessed their subsequent use of mental

health treatment (for a mood or anxiety disorder), as well as other related measures (such as hos-

pitalization after a suicide attempt). There was no evidence that initiating hormone treatment

paid benefits in reduced subsequent use of mental health treatment, but the authors concluded

that “gender-affirming” surgery is associated with reduced demand for subsequent mental health

treatment in a sample of persons diagnosed with “gender incongruence.”

           40.      However, a cursory reading of the study itself tells a far less optimistic story than

the authors’ own confident interpretations of the post-surgical data. From the available pub-

lished data, I was able to calculate the “Number Needed to Treat,” or NNT, which is a measure

of clinical impact. It helps relate the actual size of the effect of the treatment back to the realities

of clinical practice to aid physicians in decisions about whether a particular treatment is “worth

it.”37 A high NNT accompanied by significant risk (in the treatment) is considered high-risk,

low payoff. On the other hand, a high NNT accompanied by modest risk (such as prescribing a

daily statin pill to reduce risk of a subsequent heart attack) is considered low risk, low payoff. In

this study, the NNT appears to be a staggering 49, meaning the beneficial effect of transgender

surgery (or more commonly, a series of surgeries) is so small that a clinic may have to perform

49 gender-affirming surgeries before they could expect to witness one additional post-surgical

patient’s reduction in subsequent mental health assistance. If no other treatment was available,

or if the treatment was non-invasive and the hazards were insignificant, clinics might consider

surgery a low-risk but low-payoff approach. But even the most common surgeries here (e.g., bi-




37
     Citrome, L. (2014). Quantifying clinical relevance. Innovations in clinical neuroscience, 11(5-6), 26–30.


                                                           16
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 17 of 65




lateral mastectomy) are considered major surgeries—and particular ones are exceptionally chal-

lenging, with elevated likelihood of suffering a complication.38 Conducting surgery on 49 pa-

tients in order to secure one patient who modestly benefits in slightly less psychological ser-

vices? It ought to give physicians pause, but in a demand-oriented industry, it does not.

         41.      The journal received numerous letters pointing out that the study’s analysis was

flawed and its conclusions unsupported by the data. Almost one year later, the American Journal

of Psychiatry published seven letters of critique, an editorial note on the subsequent statistical

review those critiques prompted, and the resulting correction that nullified the study’s claim of a

post-surgical mental health benefit. The correction curbed what conclusions the authors had

originally made—that “this study provides timely support for policies that ensure coverage of

gender-affirming treatments.”39 This example is indicative of a wider trend of “looking” for sta-

tistical significance, however weak, to support claims that are consonant with the political wishes

of transgender medical practitioners.

         42.      In just the past two years, three countries’ national gender medicine councils have

commissioned focused studies on the efficacy of the “affirmative” approach to treating minors.

These in-depth reviews by Finland, Sweden, and the UK’s National Institute for Health and Care




38
   A recent study revealed that while just over 10 percent of a group of 1,212 adult “transmasculine” patients elected
to undergo genital reconstruction surgery, those 129 patients reported 281 complications—more than two per pa-
tient, on average—requiring 142 “revisions.” The three most common complications? Urethral fistulas or stric-
tures, and worsened mental health. The only documentable benefit? A surge in their “genital self-image.” See
Robinson, I. S., Blasdel, G., Cohen, O., Zhao, L. C., & Bluebond-Langner, R. (2021). Surgical outcomes following
gender affirming penile reconstruction: Patient-reported outcomes from a multi-center, international survey of 129
transmasculine patients. The journal of sexual medicine, 18(4), 800-811. https://doi.org/10.1016/j.jsxm.2021.01.183
39
   Bränström, R. & Pachankis, J. E. (2020) Correction to Bränström and Pachankis. American journal of psychiatry
177(8): 734. https://doi.org/10.1176/appi.ajp.2020.1778correction


                                                         17
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 18 of 65




Excellence (NICE) in Britain have all concluded that claims of benefit for medical gender inter-

ventions in children are based on “low quality evidence.”40

        43.      Sweden’s review of the evidence base and ethics considerations found

“knowledge gaps and uncertain knowledge” to be a “central theme.”41 A summary of their re-

view of the literature reported the following: “No studies explaining the increase of children and

adolescents seeking [treatment] for gender dysphoria were identified. The literature on manage-

ment and long-term effects in children and adolescents is sparse, particularly regarding gender

affirming surgery. All identified studies are observational, and few are controlled or followed-up

over time.”42 They conclude by observing that “scientific activity in the field seems high,”

meaning extensive, but that a “large part of the literature that was considered relevant” was only

published after 2017.

        44.      The UK’s Royal College of General Practitioners issued a report in mid-2019 as-

serting that “[t]he significant lack of evidence for treatments and interventions which may be of-

fered to people with dysphoria is a major issue facing this area of healthcare.”43 After the report

highlights characteristics of the “affirmative” approach, it notes “a significant lack of robust,

comprehensive evidence around the outcomes, side effects and unintended consequences of such




40
   Society for Evidence Based Gender Medicine. (2021, May 5). Sweden’s Karolinska ends all use of puberty block-
ers and cross-sex hormones for minors outside of clinical studies. https://segm.org/Swe-
den_ends_use_of_Dutch_protocol
41
   Swedish National Council on Medical Ethics. (2019, April 26). Letter to the Ministry of Health and Social Affairs
re: treatment of gender dysphoria among children and adolescents (unofficial translation), p.2. https://smer.se/wp-
content/uploads/2019/04/Skrivelse-konsdysfori-eng-%C3%B6vers%C3%A4ttning.pdf
42
   Swedish Agency for Health Technology Assessment and Assessment of Social Services (SBU). (2019). Gender
dysphoria in children and adolescents: An overview of the literature. SBU. Report No. 307: SBU
2019/427. https://www.sbu.se/en/publications/sbu-bereder/gender-dysphoria-in-children-and-adolescents-an-inven-
tory-of-the-literature/report 307
43
   Royal College of General Practitioners. (2019). The role of the GP in caring for gender-questioning and
transgender patients, RCGP position statement. https://www.rcgp.org.uk/-/media/Files/Policy/A-Z-pol-
icy/2019/RCGP-position-statement-providing-care-for-gender-transgender-patients-june-2019.ashx?la=en


                                                        18
          Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 19 of 65




treatments for people with gender dysphoria, particularly children and young people, which pre-

vents (general practitioners) from helping patients and their families in making an informed deci-

sion.”

          45.    The UK NICE pair of reports each concluded that invasive treatment of youth

doesn’t result in a confident determination of demonstrable success. Those studies, one report

notes, “that found differences in outcomes could represent changes that are either of questionable

clinical value, or the studies themselves are not reliable and changes could be due to confound-

ing, bias, or chance.” The studies “all lack appropriate controls.” Moreover, the claims of “clin-

ical effectiveness, safety, and cost-effectiveness” of such treatments clearly are not substanti-

ated.44

          46.    These assessments offer reasons to be far more cautious about treating underage

persons in such a way that permanently alters bodies as a response to problems of the mind.

          47.    Data from the UK’s Tavistock clinic study were requested by the High Court dur-

ing the hearing for Bell v. Tavistock, a case involving plaintiff Keira Bell, a young British

woman who took puberty blockers at age 16, proceeded to cross-sex hormones, and had “top sur-

gery” at age 20—all of which she now regrets. The Tavistock Clinic, however, did not provide

the data, which was published only the day after the High Court ruled against the clinic.45 Re-

peatedly the court judgment stated it was “surprising” that the Tavistock had not kept better data




44
   National Institute for Health and Care Excellence (NICE). (2021). Evidence review: Gonadotrophin releasing hormone
analogues for children and adolescents with gender dysphoria, p.13. https://www.evidence.nhs.uk/docu-
ment?id=2334888&returnUrl=search%3fq%3dtransgender%26s%3dDate; National Institute for Health and Care Excel-
lence (NICE). (2021). Evidence review: Gender-affirming hormones for children and adolescents with gender dyspho-
ria. https://www.evidence.nhs.uk/document?id=2334889&returnUrl=search%3Fq%3Dgender%2Bdysphoria
45
   Barnes, H. & Cohen, D. (2020, December 11). Tavistock puberty blocker study published after nine years. BBC
News, https://www.bbc.com/news/uk-55282113


                                                       19
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 20 of 65




and could not produce it in a timely manner when asked: “…though this research study was com-

menced some 9 years ago, at the time of the hearing before us the results of this research had yet

to be published.”46

         48.      The Tavistock study results found no demonstrable psychological benefit, nor was

there any evidence of reduced body dissatisfaction for those receiving the blockers. (This varies

from Dutch study findings reporting improvement in the same.47) Thus, if the purpose of the

treatment was to improve mental feelings of wellness or reduce negative body image, the clinic’s

own study shows that puberty blockers failed in this regard. Not only was there no benefit,

thoughts of self-harm actually increased for some natal female participants after a year on the

blockers.48

         49.      In sum, the science of transgender medicine—including but not limited to adoles-

cents—does not speak with a univocal voice about the long-term psychological and physical

benefits of hormonal and surgical treatment of dysphoria. Much published research in this do-

main is very recent, relies on nonrepresentative, opt-in samples, “loaded” survey questions,

and/or exhibits overreaching conclusions. To discern any obvious “consensus” or “standards”

from existing research would make little scientific sense.




46
   Bell & A v. Tavistock and Portman NHS Foundation Trust. (2020). U.K. High Ct. 2020 EWHC3274 (Admin).
CO/60/2020, para. 24. https://www.judiciary.uk/wp-content/uploads/2020/12/Bell-v-Tavistock-Judgment.pdf
47
   de Vries, A. L., McGuire, J. K., Steensma, T. D., Wagenaar, E. C., Doreleijers, T. A., & Cohen-Kettenis, P. T.
(2014). Young adult psychological outcome after puberty suppression and gender reassignment. Pediatrics, 134(4),
696-704. doi: https://doi.org/10.1542/peds.2013-2958
48
   Carmichael, P., Butler, G., Masic, U., Cole, T. J., De Stavola, B. L., Davidson, S., Skageberg, E. M., Khadr, S., &
Viner, R. M. (2021). Short-term outcomes of pubertal suppression in a selected cohort of 12 to 15 year old young
people with persistent gender dysphoria in the UK. Plos one, 16(2), e0243894. https://doi.org/10.1371/jour-
nal.pone.0243894; Biggs, M. (2019). Britain’s puberty blocking experiment. In: H. Brunskell-Evans & M. Moore,
(Eds.), Inventing transgender children and young people, (pp. 40-55). Cambridge Scholars Publishing.


                                                         20
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 21 of 65




IV.     THE ABSENCE OF RANDOMIZED CLINICAL TRIALS RESEARCH

        50.      I have reviewed the declaration of Armand H. Matheny Antommaria, dated June

11, 2021. Dr. Antommaria claims that in Arkansas, “adolescents with gender dysphoria are not

being subject to…experimentation.”49 The FDA, however, has not approved hormonal therapies

for treatment of gender dysphoria. Hence, it is undeniable that the protocol of treatments for

transgender-identifying youth, including its hormonal regimens, remains at least technically ex-

perimental by definition.

        51.      It’s not as if hormonal treatments have never been put to a clinical trial. The hor-

mones estradiol and testosterone certainly have. The same is true of GnRH agonists (i.e., pu-

berty blockers), which have been evaluated for adult infertility, prostate cancer, ovarian protec-

tion during chemotherapy, and even for tests of male contraceptives.50 But these drugs have not

been tested in randomized clinical trials as treatments for adolescent gender transition proce-

dures. Puberty blockers have been approved only for treatment of precocious puberty.

        52.      Dr. Antommaria is right when he states that, “With respect to study design, ran-

domized trials generally provide “high” quality evidence and observational studies, in compari-

son, “low.”51 But the entire gender medicine industry merits criticism for complicity in failing to

conduct such a rigorous clinical trial. Invasive, and even life-threatening, clinical trials are regu-

larly conducted in the quest for lifesaving treatments among children with serious diseases or

conditions.




49
   Antommaria, A. H. M. (2021). Declaration, U.S. District Court, Eastern District of Arkansas, Case No.:
4:21CV450-JM, p. 11.
50
   Garner, C. (1994). Uses of GnRH agonists. Journal of obstetric, gynecologic, & neonatal nursing, 23(7), 563-570.
https://doi.org/10.1111/j.1552-6909.1994.tb01922.x
51
   Antommaria (2021), p. 7.


                                                        21
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 22 of 65




        53.      Dr. Antommaria maintains that to propose and carry out “randomized placebo-

controlled trials (trials that compare pharmacological treatment to no pharmacological treatment)

in gender dysphoria are currently unethical.” He appeals to the principle of clinical “equipoise,”

namely, the assumption (underlying the ethics of randomized control groups) that there is no

clear “better” intervention present.52 That is, he maintains that there is no clinical equipoise in

the case of treating gender dysphoria; a control group in such a randomized trial would, he be-

lieves, receive an inferior, less-effective treatment as compared with the “affirmative” approach.

        54.      But this claim is in no small part a function of the putative “consensus” mentioned

above and discussed more fully below. That is, since “affirmative” treatments are often the sub-

ject of patient demand, and are now endorsed by certain American professional organizations,

there is indeed an assumption that clinical equipoise is not present. It is a situation, however,

that is based not on longitudinal medical and social science research but on media-fostered pa-

tient demand and premature professional organizational claims and pressure. In other words, any

lack of equipoise is more a psychological or cultural than a scientific development.

        55.      Further, even if (as Dr. Antommaria claims) equipoise were lacking for random-

ized placebo-controlled trials (i.e., trials that compared groups that did and did not receive hor-

mones), that would be no obstacle to randomized trials without placebo groups to “compare dif-

ferent types, dosages and methods of administration of active treatments.”53 But no such trials

have been conducted.




52
   Antommaria (2021), p. 8; Cook, C., & Sheets, C. (2011). Clinical equipoise and personal equipoise: two necessary
ingredients for reducing bias in manual therapy trials. Journal of Manual & Manipulative Therapy, 19(1), 55-57.
doi: 10.1179/106698111X12899036752014
53
   Haupt, C., Henke, M., Kutschmar, A., Hauser, B., Baldinger, S., Saenz, S. R., & Schreiber, G. (2020). Antiandro-
gen or estradiol treatment or both during hormone therapy in transitioning transgender women. Cochrane database
of systematic reviews, p. 10. https://doi.org/10.1002/14651858.CD013138.pub2


                                                        22
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 23 of 65




V.       THE IDEOLOGICAL CAPTURE OF GENDER DYSPHORIA

         56.      There is a great deal of evidence that discussion of gender dysphoria has recently

become unmoored from empirical assessments and instead has been captured by the activist as-

sumptions of those advocating for what is sometimes called “gender ideology.” Ideological cap-

ture operates not unlike “regulatory capture,” a more familiar phrase. The end is the same—the

corruption of authority by the successful co-opting of political or professional organizations to

serve the interests of a particular interest group. Ideological capture is characterized by incorri-

gible commitments to certain conclusions regardless of the data and can lead whole organiza-

tions to disregard outcomes that are not consistent with the ideologically-motivated sense of

rightness.54 Ideological capture is inimical to the dissent and open debate that is critical to

healthy medical and social science. As I explain below, the ideological capture of gender dys-

phoria is evidenced by efforts to re-educate people in the use of identity language, by the rapid

formation of a putative consensus in American professional societies, by the entrepreneurial ex-

plosion of gender clinics across the nation, by pressure-based suppression of open debate, by in-

consistent claims concerning adolescents’ ability to give informed consent, and even by the De-

partment of Justice’s recent inconsistent actions.

         A.       Re-education in the Parlance of Gender Ideology

         57.      To classify something in the social world is to penetrate the imagination, to alter

public frameworks of knowledge and discussion, and to shift the perception of everyday life. It

is why French sociologist Pierre Bourdieu understood this elite-driven effort as the power of “le-

gitimate naming.”55 In the domains of gender and sexuality—fraught as they are with great



54
   Chuang, J. A. (2010). Rescuing trafficking from ideological capture: Prostitution reform and anti-trafficking law and
policy. University of Pennsylvania law review, 158(6), 1655–1728.
55
   Bourdieu, P. (1985). The social space and the genesis of groups. Theory and society, 14(6), 723-744.


                                                         23
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 24 of 65




moral valence—there is poignant and bitter struggle over words and terms, and the politics of us-

ing them or avoiding them. This suggests we are not witnessing a simple quest for better under-

standing of an emergent population. We are also seeing social and cultural change fostered

through scholarship wed to political activism.

         58.      The complaint and reports submitted by the plaintiffs in this case reflect this ideo-

logical effort. For example, Adkins’ claim that “[e]veryone has a gender identity”56 is freighted

with dubious ideological assumptions, as the following considerations show. The Endocrine So-

ciety guidelines describe “[e]xamples of conditions with similar features” to gender dysphoria,

including “body identity integrity disorder (a condition in which individuals have a sense that

their anatomical configuration as an able-bodied person is somehow wrong or inappropriate).”57

Dr. Anne Lawrence, who identifies as transgender, has also noted the parallels between gender

dysphoria and body integrity identity disorder (BIID).58 A person with BIID is able-bodied but

identifies as an amputee and reports feeling trapped in a fully functional body. Such persons “of-

ten assert [that] their motives for wanting to change their bodies reflect issues of identity.”59

         59.      Now, it is one thing to recognize that some people with BIID make such identity

claims. But it is something else altogether to say that, because some people with BIID make that

claim, therefore everyone has to be defined in terms of whether they identify as able-bodied, as

an amputee, or as something in between. To make this further claim is to advocate a highly dis-

putable ideology that says an able-bodied person’s identifying as an amputee is not a disorder at

all, but simply one of multiple “functional identities” that an able-bodied person may happen to




56
   Adkins (2021), p. 3.
57
   Hembree et al. (2017), p. 3878.
58
   Lawrence, A. A. (2006). Clinical and theoretical parallels between desire for limb amputation and gender identity
disorder. Archives of sexual behavior, 35, 263-78.
59
   Lawrence (2006), p. 263.


                                                         24
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 25 of 65




have. But it is another thing (and altogether inappropriate) to use the terms in which persons ex-

periencing mental distress or a pathology understand themselves as the new prism through which

all persons must be defined. Claiming that “everyone has a gender identity” is an effort to do

precisely that: to define everyone who does not suffer gender incongruence in terms of the self-

experience of those who do.

        60.      One of the reasons why advocates include (in their articles, briefs, reports, etc.)

sections defining terms is because new words are a source of social change itself. They are not

simply illuminating but indoctrinating. Certainly, the challenges of measurement and data col-

lection can benefit from clarification of terms. But they can become vehicles of cultural change

themselves by endorsing particular ways of speaking about matters of gender identity that are

highly contested. Even official surveys, the root source of so much social science raw data, are

not only not exempt from politicization and the fostering of “legitimate naming,” but are now a

medium of the same.60

        61.      Plaintiffs’ complaint is also saturated with references to “well-established stand-

ards of care,” “best practices,” and lists a litany of terms and statements like these in a section

entitled “Standards of Care…” where one might expect to see prescriptions rather than defini-

tions. Such rhetoric fosters a sense that the author(s) are attempting to re-educate the reader ra-

ther than convince them of the merits of a position through sound argument and evidence. What

was meant to map and understand the experience of gender dysphoria—particularly but not only

in adolescents—has turned instead to name (new terms and protocols) and shame (the cautious or

contrarian voice).




60
   The GenIUSS Group. (2014). Best practices for asking questions to identify transgender and other gender minor-
ity respondents on population-based surveys. J.L. Herman (Ed.). The Williams Institute.


                                                       25
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 26 of 65




        62.      I concur with psychiatrist Dr. Stephen Levine, who has explained that “clinical

work in the gender identity arena, which used to be based on symptoms and social, vocational,

and educational dysfunction, is now based on sociopolitical concepts. Cultural forces have pro-

vided a new narrative about the vital importance of having strict consonance between one’s

sexed body and gender identity.”61 This new narrative is not grounded in evidence-based science

but in political activism.

        B.       The Rapid Formation of a Putative Consensus

        63.      In her report, Dr. Adkins writes, “All of the major medical professional groups in

the United States . . . agree that [gender transitioning] is safe, effective, and medically necessary

treatment for the health and wellbeing of children and adolescents suffering from gender dyspho-

ria.”62 But, despite the fact that American professional associations have endorsed the “affirma-

tive” approach to treating dysphoric adolescents, there is no wide, international consensus about

its superiority. That a consensus on hormonal and surgical interventions at earlier ages should

have coalesced so rapidly among American professional associations—and with so much pro-

jected confidence—in the absence of obvious, consistent indicators of treatment efficacy, and

amid a surge in cases of gender dysphoria, is curious and concerning. It suggests, rather, a con-

certed effort to suppress alternative treatment approaches in favor of a demand-driven endorse-

ment of hormonal and surgical treatments.

        64.      Closely connected to the idea of ideological capture is that of a “Castro consen-

sus,” wherein a consensus “is viewed as a proxy for truth.”63 Certainly, “when a consensus is



61
   Levine, S. B. (2019). Informed consent for transgendered patients. Journal of sex & marital therapy, 45(3), 218-
229, p. 219.
62
   Adkins, D. (2021), p. 6.
63
   Allen, J., Lay, C., & Montanez, G. (2020) A Castro consensus: Understanding the role of dependence in consensus for-
mation, 1-9, p. 1. https://www.researchgate.net/publication/344703449_A_Castro_Consensus_Understand-
ing_the_Role_of_Dependence_in_Consensus_Formation


                                                       26
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 27 of 65




fashioned via the independent and free deliberations of many, it is a strong indicator of truth.”

But “not all consensuses are independent and freely formed.” Some are pieced together by “ex-

ternal pressure,” while “dependence among individuals can force consensus around an issue, re-

gardless of the underlying truth of the affirmed position.” Indeed, simple bias can lead to a pur-

ported (and premature) consensus, given that decision-makers (and researchers) “are both human

and political.”64 This is an accurate description of what has occurred in the domain of medicine

concerned with the treatment of gender dysphoria.

        65.      For instance, WPATH, formed in 1979, has evolved from its beginnings as a

group of professionals seeking to understand and assist those with gender dysphoria to acting as

a professional association that purports to offer “consensus” clinical guidelines while simultane-

ously acknowledging that “WPATH is committed to advocacy for . . . changes in public policies

and legal reforms.”65 WPATH’s treatment recommendations shape the recommendations of

other professional organizations; the APA’s guidelines, for example, complement WPATH’s rec-

ommendations and label any approach other than “affirming” to gender dysphoric youth as un-

ethical.66

        66.      In the short span of a decade, psychiatrists, psychologists, pediatricians, and their

patients have been pressed both to think about and to treat child and adolescent dysphoria in one




64
   Socol, Y., Shaki, Y. Y., & Yanovskiy, M. (2019). Interest, bias, and consensus in science and regulation, Dose-
response, 17, 1-5. https://doi.org/10.1177/1559325819853669
65
   World Professional Association for Transgender Health (2012), p. 2; Levine, S. B. (2018). Ethical concerns about
emerging treatment paradigms for gender dysphoria. Journal of sex & marital therapy, 44(1), 29-44; Vrouenraets et
al. (2015).
66
   American Psychological Association. (2015). Guidelines for psychological practice with transgender and gender
nonconforming people. American psychologist, 70(9), 832-864.


                                                        27
        Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 28 of 65




“correct” manner—via the “affirmative” approach. In turn, psychotherapeutic alternatives are

now more difficult to come by, even disparaged as “conversion” therapies, as discussed below.67

        C.      The Entrepreneurial Explosion of Gender Clinics

        67.     When this contrived consensus meets a free market health care delivery system, it

is no surprise that the result is an explosion in gender clinics. Less than 15 years ago, the United

States featured a solitary pediatric gender clinic (Boston Children’s Hospital’s Gender Manage-

ment Service, founded in 2007). But today there are over 300 clinics that provide some form of

“gender affirmative” care to minors, ranging from full service operations (i.e., hormone and sur-

gical services) to private practice doctors that will perform surgeries on minors.

        68.     Planned Parenthood clinics, as noted in the organization’s recent annual report,

are “the second largest provider of hormone therapy to those who identify as transgender/have

gender dysphoria.”68 Planned Parenthood’s director of health media was recently reported as

confirming that the organization offers hormone therapy to transgender patients in 16 states.

Mara Keisling, executive director of the National Center for Transgender Equality, remarked

about Planned Parenthood that “It’s possible they’re the largest provider of trans health in the

country.”69




67
   For example, see Turban, J. L., Beckwith, N., Reisner, S. L., & Keuroghlian, A. S. (2020). Association between
recalled exposure to gender identity conversion efforts and psychological distress and suicide attempts among
transgender adults. JAMA psychiatry, 77(1), 68–76. doi:10.1001/jamapsychiatry.2019.2285.
68
   Planned Parenthood Federation of America. (2021). 2019-2020 annual report, p. 11.
https://www.plannedparenthood.org/uploads/filer_public/67/30/67305ea1-8da2-4cee-9191-19228c1d6f70/210219-annual-
report-2019-2020-web-final.pdf
69
   Allen, S. (2017, January 10). The attack on Planned Parenthood hurts transgender people, too. Daily beast.
https://www.thedailybeast.com/the-attack-on-planned-parenthood-hurts-transgender-people-too


                                                    28
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 29 of 65




        69.      Planned Parenthood operates its gender services on an “informed consent” basis,

with no need for a diagnosis or mental health exam.70 In other words, access to treatment is of-

fered if the patients indicate they understand and accept the possible side effects. “I had no gate-

keeping at all,” one patient reported. “I had a prescription in my hand the same day I went in.”

The “affirmative” approach leads to patient-driven, on-demand services, with potentially disas-

trous consequences.71

        70.      It is clear that clinics make their own decisions about treatment, and will prove

even more aggressive than professional organizations’ own recommendations. For example,

New York’s Mount Sinai Center for Transgender Medicine and Surgery (CTMS) operates with a

“patient-centered model,” and reported that 45 percent of 139 patients seeking vaginoplasty were

deemed ready for surgery, well above the 15 percent who met WPATH’s criteria for surgery eli-

gibility.72

        71.      In a mid-2020 contribution to the Journal of Medical Ethics, an Australian attor-

ney and six co-authors make the ethical case for supporting the practice of “ongoing puberty sup-

pression,” that is, to “permanently prevent the development of secondary sex characteristics, as a

way of affirming (one’s) gender identity.”73 In other words, there should be no assumptions

about what comes next in the affirmative treatment regime. There is reason to question the clini-

cal stability of an approach that is so rapidly giving young people suffering significant psychiat-




70
   Urquhart, E. (2016, January 29). Planned Parenthood is helping transgender patients access hormone therapy. Slate.
https://slate.com/human-interest/2016/01/how-planned-parenthood-helps-transgender-patients-get-hormone-therapy.html
71
   Allen (2017).
72
   Lichtenstein, M., Stein, L., Connolly, E., Goldstein, Z. G., Martinson, T., Tiersten, L., Shin, S. J., Pang, J. H., &
Safer, J. D. (2020). The Mount Sinai patient-centered preoperative criteria meant to optimize outcomes are less of a
barrier to care than WPATH SOC 7 criteria before transgender-specific surgery. Transgender Health, 5(3), 166-172.
73
   Notini, L., Earp, B. D., Gillam, L., McDougall, R. J., Savulescu, J., Telfer, M., & Pang, K. C. (2020). Forever
young? The ethics of ongoing puberty suppression for non-binary adults. Journal of medical ethics, 46(11), 743-752.
https://jme.bmj.com/content/46/11/743.abstract


                                                        29
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 30 of 65




ric distress the agency to accept experimental medical interventions with irreversible effects, es-

pecially in an ideologically-charged atmosphere where medical professionals hold the treatments

out to be the child’s only hope of leading a peaceful, happy life.

        72.      Reports like these highlight how—in a few short years—advocates have injected

American sexual politics into the medical evaluation and treatment of gender dysphoria. In a

study to be published in the Archives of Sexual Behavior, a co-author and I observed in a survey

of over 5,000 adults that the central framework through which Americans perceive the treatment

of adolescent transgender patients is that of bodily autonomy and choice. That is, American

adults’ attitudes about abortion are the strongest predictor of what they think about “affirmative”

treatment for minors, even after controlling for religion, political affiliation, voting behavior, and

a variety of other factors.74 This makes sense. And we are hardly the first to note it. Years ago

journalists observed that the same principles at work in understanding abortion attitudes—about

access to and control over one’s body—are applied to decision-making about transgender treat-

ments, even invasive ones. By extension, then, it is unsurprising to see how the authority over

treatment decisions, including among minors, appear to have shifted from physician to patient.75

        D.       Pressure-based Suppression of Open Debate

        73.      Physicians and researchers have been sanctioned for questioning “affirmative”

gender treatment. Some have resigned, some have been demoted, and others fired. A few exam-

ples may prove illuminating. Allan Josephson, chief of the University of Louisville’s Division




74
   Regnerus, M. & Vermurlen, B. (Conditional accept, 2021). Approval of hormonal and/or surgical interventions
for adolescents experiencing gender dysphoria. Archives of sexual behavior.
75
   Urquhart, E. (2016, March 11). Gatekeepers vs. informed consent: Who decides when a trans person can medi-
cally transition? Slate. https://slate.com/human-interest/2016/03/transgender-patients-and-informed-consent-who-
decides-when-transition-treatment-is-appropriate.html


                                                        30
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 31 of 65




of Child and Adolescent Psychiatry and Psychology for nearly 15 years, was demoted after pub-

lic remarks he offered criticized aspects of affirmative treatment, saying the “notion that gender

identity should trump chromosomes, hormones, internal reproductive organs, external genitalia,

and secondary sex characteristics when classifying individuals is counter to medical science.”76

        74.      The Archives of Sexual Behavior’s editor Kenneth Zucker likewise endured pro-

fessional and personal scrutiny for his work on the transgender experience. Zucker was head of

a Toronto addiction and mental health clinic’s “Gender Identity Service” until he was fired in

2015 after an external review by two adolescent psychiatrists found his method insufficiently

“affirmative” for transgender-identifying youth. His crime? Too much caution, patience in

treatment, and displaying concern for parents and family dynamics. (Zucker won a legal settle-

ment and an apology,77 and he remains the editor-in-chief of Archives, the top sexology journal

in the field.) Intimidation of this nature discourages wider interest in this field, narrowing the

pool of researchers to those who don’t rock the boat or question the purported consensus. This is

not how a healthy field of science works.

        75.      Angela Sämfjord, a child and adolescent psychiatrist at Sahlgrenska University

Hospital in Gothenburg, Sweden, launched the Lundstrom Gender Clinic in 2016. Two years

later, she resigned because of her own fears about the lack of evidence for hormonal and surgical

treatments. Her decision-making process reveals what others have also noted: “There’s a lot of

tension between some approaches of gender clinics and the trans community. Patients found it

hard to accept that they needed to undergo a full mental health assessment before being referred



76
   Watkins, M. (2019, March 29). Professor sues U of L, claims he was demoted over comments seen as anti-
LGBTQ. Courier journal. https://www.courier-journal.com/story/news/2019/03/29/anti-lgbt-comments-university-
of-louisville-professor-sues-over-demotion/3300002002/
77
   Rizza, A. (2018, October 7). CAMH to pay more than half a million settlement to head of gender identity clinic
after releasing fallacious report. National post. https://nationalpost.com/news/camh-reaches-settlement-with-former-
head-of-gender-identity-clinic


                                                        31
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 32 of 65




for medical treatment. Parents would say that nobody ever discussed that other issues…might be

implicated in the child’s dysphoria.”78 Her patients displayed “many psychiatric symptoms,” she

notes. Gender dysphoria was just “one part of a complex problem.” “Concentrating only on the

gender dysphoria meant we might miss other things,” she held. “When I realized the complexity

[of these cases]…and that health care professionals are still expected to okay gender-affirming

treatment despite the lack of evidence that we currently have, it preyed on my conscience.”

Sämfjord’s story contributed to Sweden’s recent decision to curb hormonal treatments for ado-

lescents.

        76.      The controversy over a CBS 60 Minutes segment about detransitioners, which

aired on May 23, 2021, provides another sobering illustration of the ideological capture of much

of this field of treatment. It is healthy to have an open public discussion regarding patients who

have undergone a gender transition but who wish to detransition back to their natal sex. Yet not

only did activists seek to alter the 60 Minutes episode (or prevent it from airing altogether)—re-

searchers did too, including Dr. Johanna Olson-Kennedy, who posted on social media that “so

many of us worked hard to dissuade them from doing this segment.” Lesley Stahl, the segment’s

correspondent and lead interviewer, reported that she could not remember another story “where

comments and criticisms began surfacing from advocates before the piece aired.”79 Other major

media outlets are feeling comparable pressure to vet transgender news stories prior to release.80




78
   McCall, B. & Nainggolan, L. (2021, April 23). Transition therapy for transgender teens drives di-
vide. WebMD. https://www.webmd.com/children/news/20210427/transition-therapy-for-transgender-teens-drives-
divide
79
   Zubrow, K. (2021, May 23). Inside the 60 Minutes report on transgender healthcare issues. CBS News.
https://www.cbsnews.com/news/60-minutes-transgender-health-care-issues-2021-05-23/
80
   Manning, S. (2021, June 26). BBC Pride activists demand right to vet transgender news stories on Radio 4’s To-
day programme after host Justin Webb clashed with Pink News CEO over Stonewall’s stance on single-sex spaces.
Daily Mail. https://www.dailymail.co.uk/news/article-9728735/BBC-Pride-activists-demand-right-vet-transgender-
news-stories-Radio-4s-Today-programme.html


                                                       32
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 33 of 65




        77.      The evidence demonstrates that desistance rates—that is, the share of adolescents

who ceased identifying as transgender and accepted their natal sex—are around 90 percent for

patients being treated with a “watchful waiting” approach.81 But for dysphoric adolescents put

on the “gender affirmation” schedule, the reverse has become true. Rather than pressing a pause

button for time to think, 98 percent of the adolescents put on puberty blockers at the UK’s

Tavistock clinic proceeded to cross-sex hormones,82 thereby triggering irreversible effects.83 In

other words, the “watchful waiting” method consistently predicts desistance. Taking the “affirm-

ative” approach almost guarantees transition.

        78.      But transgender activists and their allies in the professions have sought to mini-

mize the experiences of people who regret their transition and silence the voices of those who

have detransitioned because of the challenges these present to the transgender identity narrative.

Serious studies into this increasing phenomenon have been successfully squelched due to pres-

sure from activists,84 but the fact is that transition regret is real.85 Recently, a wave of rapid ado-

lescent transitions numbering in the tens of thousands has been accompanied by a surge of young

people who have come to see that their transition was not the answer to their problems after all.

There are so many detransitioners that suppression of their stories is becoming impossible. One



81
   Singh, Bradley, and Zucker (2021) recently released a longitudinal study where the desistance rate was 88%. See:
Singh, D., Bradley, S. J., & Zucker, K. J. (2021). A follow-up study of boys with gender identity disorder. Frontiers
in psychiatry, 12, 1-18. https://doi.org/10.3389/fpsyt.2021.632784
82
   Carmichael et al. (2021)
83
   de Vries, A. L., Steensma, T. D., Doreleijers, T. A., & Cohen‐Kettenis, P. T. (2011). Puberty suppression in ado-
lescents with gender identity disorder: A prospective follow‐up study. The journal of sexual medicine, 8(8), 2276-
2283. https://doi.org/10.1111/j.1743-6109.2010.01943.x
84
   Hardy, R. (2017, October 13). How a psychotherapist who has backed transgender rights for years was plunged into a
Kafkaesque nightmare after asking if young people changing sex might later regret it. Daily mail. https://www.dai-
lymail.co.uk/news/article-4979498/James-Caspian-attacked-transgender-children-comments.html
85
   Djordjevic, M. L., Bizic, M. R., Duisin, D., Bouman, M. B., & Buncamper, M. (2016). Reversal surgery in regret-
ful male-to-female transsexuals after sex reassignment surgery. The journal of sexual medicine, 13(6), 1000-1007.
https://doi.org/10.1016/j.jsxm.2016.02.173; Entwistle, K. (2021). Debate: Reality check–Detransitioner's testimonies
require us to rethink gender dysphoria. Child and adolescent mental health, 26(1), 15-16.
doi/epdf/10.1111/camh.12380


                                                       33
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 34 of 65




recent study surveyed 237 detransitioners, both male and female, and noted that over half of the

respondents had three mental health co-morbidities.86 The majority of the sample, a full 70 per-

cent, said a reason for detransitioning was due to realizing their “gender dysphoria was related to

other issues.”

        79.      Additionally, 62 percent marked health concerns as a reason for detransitioning,

50 percent said they did not find transition beneficial for their dysphoria, and 45 percent found

other ways of dealing with their dysphoria. None of these reasons comport with the trans-affirm-

ative narrative claiming that detransition is primarily due to social pressure or discrimination.87

“Lack of support from social surroundings (13%), financial concerns (12%) and discrimination

(10%)” were the least compelling reasons for detransitioning.88

        80.      Further, not even all who experience regret or difficulties attributable to their tran-

sition will actually seek to physically detransition. There are many reports of individuals having

regret but seeking to make the best of the irreversible changes and situation they find themselves

in.89 Consider the pioneer patient of the Dutch protocol, “B,” who was followed for 22 years un-

til the age of 35. It was reported that “he indicated no regrets about his treatment.”90 However,

B “scored high on the measure for depression. Owing to ‘shame about his genital appearance

and his feelings of inadequacy in sexual matters,’ he could not sustain a romantic relationship.”91


86
   Vandenbussche, E. (2021). Detransition-related needs and support: A cross-sectional online survey. Journal of
homosexuality, 1-19. https://doi.org/10.1080/00918369.2021.1919479
87
   Turban, J. L., Loo, S. S., Almazan, A. N., & Keuroghlian, A. S. (2021). Factors leading to “detransition” among
transgender and gender diverse people in the United States: A mixed-methods analysis. LGBT health, 8(4), 273-280.
https://doi.org/10.1089/lgbt.2020.0437
88
   Vandenbussche (2021), p. 5.
89
   E.g.: Jax, R. (2017). Don’t get on the plane: Why a sex change will ruin your life. CreateSpace Independent Publishing
Platform.; Heyer, W. (2018). Trans life survivors. Bowker Identifier Services.; Teller Report. (2020, May 12). Aleksa
Lundberg: “I am a gay feminine man with a female body.” https://www.tellerreport.com/news/2020-05-12-aleksa-
lundberg--%22i-am-a-gay-feminine-man-with-a-female-body%22.SyWGzCjDcU.html
90
   Cohen-Kettenis, P. T., Schagen, S. E. E., Steensma, T. D., de Vries, A. L.C., & Delemarre-van de Waal, H. A. (2011)
Puberty suppression in a gender-dysphoric adolescent: A 22-year follow-up. Archives of sexual behavior, 40(4), 843–847,
p.843.
91
   Biggs (2019) p. 49; Cohen-Kettenis et al. (2011), p. 845.


                                                        34
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 35 of 65




One cannot help but wonder whether B could have enjoyed greater lifetime wellbeing if he had

not been placed on the medicalized transgender trajectory at the tender age of 13.

         81.      The scholar/activist authors of a 2020 JAMA Psychiatry study paint an entire class

of cautious therapeutic approaches as intrinsically harmful, using survey language asking

transgender patients if a therapist had ever attempted to “try to stop you being trans.”92 This

sends a clear message to psychiatrists and psychotherapists alike about their role in the doctor-

patient relationship here—as a supplier of whatever the patient wishes to do. In a marketplace

where professionals, just like any business, are subject to public reviews of their work, the label

of “transphobic” is unwelcome and may have serious adverse professional consequences.

         82.      Yet the idea that it is a “conversion” to become convinced that perhaps you were

not born in the wrong body and that you may be able to live with the body you have strains sim-

ple logic. In any case, there is no defined psychotherapeutic method for treating gender dyspho-

ria that can be widely characterized and consistently identified as “conversion therapy” in order

to be banned. Nor has there been a clinical trial evaluating specific psychotherapeutic methods

of counseling gender dysphoria that could potentially demonstrate whether one or more such

methods are indeed helpful or harmful.




92
   Turban et al. (2020). This study was thoroughly critiqued in: D’Angelo, R., Syrulnik, E., Ayad, S., Marchiano, L.,
Kenny, D. T., & Clarke, P. (2021). One size does not fit all: In support of psychotherapy for gender dysphoria. Ar-
chives of sexual behavior, 50(1), 7-16. The authors concluded: “Turban et al.’s (2020) singular endorsement of ‘af-
firmative’ therapies, which their data failed to substantiate, contributes to the alarming trend to frame any non-‘af-
firming approaches as harmful. We are deeply concerned that this false dichotomy, reinforced by Turban et al.’s un-
proven claims of the harms of GICE, will have a chilling effect on the ethical psychotherapists’ willingness to take
on complex GD patients, which will make it much harder for GD individuals to access quality mental health care.
We maintain that availability of a broad range of non-coercive, ethical psychotherapies for individuals with GD is
essential to meaningful informed consent, which requires consideration of the full range of treatment options, from
highly invasive to non-invasive. Further, given the potential of agenda-free psychotherapy to ameliorate GD non-
invasively among young people with GD, withholding this type of intervention, while promoting “affirmation” ap-
proaches that pave the way to medical transition, is ethically questionable. We believe that exploratory psychother-
apy that is neither “affirmation” nor “conversion” should be the first-line treatment for all young people with GD,
potentially reducing the need for invasive and irreversible medical procedures.” P. 13


                                                         35
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 36 of 65




        83.      For these reasons, I concur with Dr. Stephen Levine, who has highlighted the

quandary facing professionals attempting to provide “informed” counsel to patients about the bi-

ological, social, and psychological risks posed by any treatment approach.93 Such risks are real

and ought to be discussed—this is what ethical informed consent does. But obtaining informed

consent could be perceived as an attempt to “convert” the person from pursuing gender affirma-

tion treatments (e.g., hormones, surgery).

        84.      The ideological capture of much of this field of treatment makes for a difficult en-

vironment for psychological treatment. One British psychotherapist observes this challenge, not-

ing that “[s]ome therapists, trans people, and their allies seem to regard any psychological de-

scription of GD as inherently pathologizing and equate it with gay conversion therapy.”94

        85.      Many other examples of undue pressure could be given, both within and outside

the professions. Amazon.com’s decision to withdraw from selling books that so much as suggest

the idea that gender dysphoria is (or had been associated with) a mental disorder is one. Public

fora for legitimate debate are actively being curbed.95 Even reviews of books are being retracted

and withdrawn.96 Certain conclusions are now penalized both professionally and in the wider

social and economic marketplace. To suppose that such external social and political pressures do

not affect basic social or medical research on transgender-related matters would be naïve.




93
   Levine (2019).
94
   Withers (2020), p. 865.
95
   Trachtenberg, J. A. (2018, March 11). Amazon won’t sell books framing LGBTQ+ identities as mental illnesses. Wall
street journal. https://www.wsj.com/articles/amazon-wont-sell-books-framing-lgbtq-identities-as-mental-illnesses-
11615511380
96
   Novella, S. & Gorski, D. (2021, June). Retraction notice for Hall, H. (2021, June 15.) Book review: Irreversible
damage: The transgender craze seducing our daughters, by Abigail Shrier. Science-based medicine. https://science-
basedmedicine.org/irreversible-damage-the-transgender-craze-seducing-our-daughters/


                                                      36
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 37 of 65




        E.       Inconsistent Claims about Adolescents’ Ability to Consent

        86.      A central and persistent concern about hormonal (and subsequent surgical)

courses of treatment for gender dysphoria in adolescents is their ability to genuinely consent to

treatments that will almost invariably lead to de facto sterilization. As gender therapist Diane

Ehrensaft admits, “continuity of care in gender affirmation” from puberty blockers to cross-sex

hormones results in “discontinuity in potential capacity to ever create progeny with their own ge-

netic material.”97 The bar to informed consent for such medical treatments—especially experi-

mental ones—has long been elevated for minors.

        87.      But in a recent issue of International Journal of Transgender Health, Dutch child

and adolescent psychiatrist Annelou de Vries and six co-authors registered their disappointment

with the Bell v Tavistock decision (discussed below), asserting that “minors as young as 12 years

of age frequently possess this ability”—that is, the competency to understand the consequences

of a decision to begin puberty blockers.98 In asserting this, de Vries and her colleagues claim to

concur with “all the major medical associations.”

        88.      Even these medical associations, however, give grounds to doubt that adolescents

are competent to consent. The APA recognizes that “adolescents can become intensely focused

on their immediate desires, resulting in outward displays of frustration and resentment when

faced with any delay in receiving the medical treatment from which they feel they would benefit

and to which they feel entitled. This intense focus on immediate needs may create challenges in



97
   Ehrensaft, D. (2021, April 7). Fertility issues for transgender and nonbinary youth. Training presentation spon-
sored by the UC San Francisco Child and Adolescent Gender Center. Discussion and video links available at:
https://4thwavenow.com/2021/04/13/tmi-genderqueer-11-year-olds-cant-handle-too-much-info-about-sterilizing-treat-
ments-but-do-get-on-with-those-treatments/
98
   de Vries, A. L., Richards, C., Tishelman, A. C., Motmans, J., Hannema, S. E., Green, J., & Rosenthal, S. M.
(2021). Bell v Tavistock and Portman NHS Foundation Trust [2020] EWHC 3274: Weighing current knowledge and
uncertainties in decisions about gender-related treatment for transgender adolescents, International journal of
transgender health, p. 5. doi: 10.1080/26895269.2021.1904330


                                                       37
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 38 of 65




assuring that adolescents are cognitively and emotionally able to make life-altering decisions to

change their name or gender marker, begin hormone therapy (which may affect fertility), or pur-

sue surgery.”99 For its part, the Endocrine Society guidelines recognize that “no objective tools

to make such an assessment [i.e., of an adolescent’s competence in decision making] are cur-

rently available” and notes that some “believe that . . . abilities (such as good risk assessment) do

not develop until well after 18 years.”100

        89.      The American Medical Association (AMA) presents a curious case. In an April

26, 2021 letter to the National Governors Association (NGA), the AMA wrote to urge the NGA

to “oppose state legislation that would prohibit the provision of medically necessary gender tran-

sition-related care to minor patients.”101 But this statement is flatly inconsistent with the position

the AMA has taken concerning adolescents’ abilities in other contexts. In its 2005 amicus brief

to the U.S. Supreme Court in Roper v. Simmons, a case that concerned capital punishment for

crimes committed by minors, the AMA asserted that “[a]dolescents’ behavioral immaturity mir-

rors the anatomical immaturity of their brains. To a degree never before understood, scientists

can now demonstrate that adolescents are immature not only to the observer’s naked eye, but in

the very fibers of their brains.”102

        90.      The AMA brief makes an additional pair of comparative claims about the adoles-

cent brain: “First, adolescents rely for certain tasks, more than adults, on the amygdala, the area

of the brain associated with primitive impulses of aggression, anger, and fear. Adults, on the


99
   American Psychological Association (2015), p. 842.
100
    Hembree et al. (2017), p. 3884.
101
    Madara, J. L. (2021, April 26). Official AMA letter to legislators. https://www.ama-assn.org/press-center/press-re-
leases/ama-states-stop-interfering-health-care-transgender-children
102
    American Medical Association et al. (2005). Brief of Amici Curiae in Roper v. Simmons, (U.S. Sup. Ct.), 543 U.S. 551
(No. 03-633), 2004 WL 1633549, p. 10. The AMA was joined in their claims by the American Psychiatric Association,
American Society for Adolescent Psychiatry, American Academy of Child & Adolescent Psychiatry, American Academy
of Psychiatry and the Law, National Association of Social Workers, Missouri chapter of the National Association of So-
cial Workers, and the National Mental Health Association.


                                                        38
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 39 of 65




other hand, tend to process similar information through the frontal cortex, a cerebral area associ-

ated with impulse control and good judgment. Second, the regions of the brain associated with

impulse control, risk assessment, and moral reasoning develop last, after late adolescence.”103

This is widely recognized today in the conventional wisdom that it is not until around age 25 that

(prefrontal) brain development is stabilized in human beings.

        91.      One of the attorneys who penned the brief in Roper on behalf of the AMA and

other organizations, later reinforced—by referring to the brief itself—that the “ability of adoles-

cents to make cost-benefit calculations, as compared to adults, is deficient. Additionally, their

susceptibility to peer pressure is greater because of this impaired judgment. Moreover, adoles-

cents are more volatile than adults, experiencing more extreme emotions that are not as regulated

as they are in adults.”104

        92.      When it comes to criminal activity, the AMA asserts that minors cannot be trusted

to navigate peer pressure, weigh costs and benefits, make clear-minded judgments, and move

ahead with life-altering decisions. But when it comes to transgender medicine and its life-alter-

ing consequences, the AMA asserts that minors are competent to make such decisions.

        93.      Is a child at the cusp of puberty competent to weigh the risks and consequences

that transgender medicine entails? That was the question at stake in Bell v Tavistock. In 2020,

Keira Bell petitioned the court to review the treatment given to minors and young people, saying

she had been rushed to transition, was not given other therapeutic options, and lacked the capac-

ity to understand the long-term implications of her decisions at the time. “I was an unhappy girl

who needed help,” Bell stated. “Instead, I was treated like an experiment.”105 In its December


103
    American Medical Association et al., p. 11.
104
    Haider, A. (2006) Roper v. Simmons: The role of the science brief. Ohio state journal of criminal law 3: 369-377,
p. 372.
105
    Bell, K. (2021, April 7). Keira Bell: My story. Persuasion. https://www.persuasion.community/p/keira-bell-my-story


                                                       39
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 40 of 65




2020 decision, the UK’s highest court ruled that children could not give genuine consent to hor-

monal treatments offered at the National Health Service’s gender clinic.

         94.      In its verdict, the UK High Court also highlighted a “lack of clarity over the pur-

pose of the treatment: in particular, whether it provides a “pause to think” in a “hormone neutral”

state or is a treatment to limit the effects of puberty, and thus the need for greater surgical and

chemical intervention later.”106

         95.      What has become clear is that the use of puberty blockers in the present is linked

to the potential outcomes of future drugs and surgeries, thus revealing a presumption of medical

“path dependence” in these treatment protocols. That is why the court determined that puberty

blockers and cross-sex hormones are essentially two parts of “one clinical pathway.”107 Conse-

quently, for minors to be competent to consent to blockers, they would have to adequately under-

stand and consent to the effects of future cross-sex hormones as well.

         96.      In a subsequent case (AB v Tavistock and Portman NHS Trust), parents were

given the power to consent on behalf of their kids under age 16 without judicial review. But pa-

rental consent for an adolescent’s sterilization is likely co-occurring here, given the new near-

universal rates of transition from puberty blockers to cross-sex hormones.108 Parental consent to

sterilization used to be against the law in many locales, creating ethical dilemmas that commonly

required judicial review.109




106
    Bell & A v. Tavistock & Portman NHS Foundation Trust. (2020), para. 134.
107
    Bell & A v. Tavistock & Portman NHS Foundation Trust. (2020), para. 136.
108
    What is critical here about the pairing of puberty blockers then cross-sex hormones is that if patients commence
puberty blockers early enough, they will not go through puberty (of their natal sex); hence, their gametes do not
have enough time to mature (for the purpose of being subsequently harvested for possible future artificial reproduc-
tion). See Hudson, J., Nahata, L., Dietz, E., & Quinn, G. P. (2018). Fertility counseling for transgender AYAs. Clini-
cal practice in pediatric psychology, 6(1), 84-92. doi: 10.1037/cpp0000180
109
    For example, it remains illegal in Oregon to sterilize a person under age 15, regardless of parental permission. See
also Boynton, M. (1994). Sterilization of minors. Minn med. 77(1):23-4. https://pubmed.ncbi.nlm.nih.gov/8127303/


                                                          40
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 41 of 65




        97.      Two additional countries (Sweden and Finland) have also scaled back their proto-

cols concerning adolescent transgender treatments after witnessing surging cases and the sex ra-

tio inversion—far more natal girls than boys seeking medical treatment for gender dysphoria.

Finnish guidelines now hold that that identity exploration is a natural phase of adolescence and

therefore medical interventions ought to be restricted until their “identity and personality devel-

opment appear to be stable.” Brain development, they observe, continues until early adult-

hood—about age 25—which affects young people’s ability to assess the consequences of their

decisions on their own future selves for rest of their lives.110

        98.      “Cross-sex identification in childhood, even in extreme cases, generally disap-

pears during puberty,” the Finnish document maintains. Moreover, the new guidelines prioritize

non-invasive psychotherapeutic interventions as the first course of action, due to “variations in

gender identity in minors.”111 Finally, Finnish guidelines similarly recommend further study, cit-

ing “a need for more information on the disadvantages of procedures and on people who regret

them.”112

        99.      Sweden’s rollback—in the wake of a 1,500 percent increase in youth gender

clinic referrals over a ten-year period—is even more pronounced. Hormonal treatments will no

longer to be offered to persons under age 18, although clinical trials research on 16-18-year-olds

will be allowed. This followed a late 2019 Swedish health system publication and a similar evi-

dence review published in October 2020 that revealed little evidence to suggest that puberty-




110
    Council for Choices in Healthcare (COHERE). (2020). Medical treatment methods for dysphoria associated with varia-
tions in gender identity in minors – recommendation-summary. Healthcare Services Selection Council (Palko). Govern-
ment, Finland. https://palveluvalikoima.fi/documents/1237350/22895008/Summary_minors_en.pdf/aaf9a6e7-b970-9de9-
165c-abedfae46f2e/Summary_minors_en.pdf
111
    Council for Choices in Healthcare (COHERE) (2020).
112
    Council for Choices in Healthcare (COHERE) (2020).


                                                      41
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 42 of 65




blocking and hormonal treatments improve the mental health and psychosocial functioning of

minors. The literature provides very little knowledge about their safety in the long term.113

        100.     When the UK’s judgment in Bell v Tavistock was announced, plaintiff Keira Bell

responded, “I am delighted at the judgment of the court today. It was a judgment that will pro-

tect vulnerable young people. I wish that it had been made for me before I embarked on the dev-

astating experiment of puberty blockers. My life would be very different today. This time last

year I joined this case with no hesitation, knowing what I knew about what had and has been go-

ing on at the gender identity clinic. My hope was that outside of the noise of the culture wars the

court would shine a light on this harmful experiment on vulnerable children and young people.

These drugs seriously harmed me in more ways than one and they have harmed many more par-

ticularly young girls and women.”114

        F.       The Department of Justice’s Dramatic Flip-Flop on Bostock

        101.     Not to be overlooked in a discussion of matters bearing on the politically-charged

nature of issues affecting persons who identify as transgender is the Department of Justice (DOJ)

Civil Rights Division’s dramatic flip-flop on implementation of the U.S. Supreme Court’s deci-

sion in Bostock v. Clayton County, Georgia. That decision held that firing an individual because

they are transgender violates Title VII of the Civil Rights Act.

        102.     On January 17, 2021, the DOJ’s Civil Rights Division issued a memorandum ad-

dressing Bostock’s implications for various provisions of law, for religious liberty, and for the

DOJ’s own employment practices.115 But a mere five days later—after the inauguration of a new


113
    Swedish Agency for Health Technology Assessment and Assessment of Social Services (SBU) (2019).
114
    Bell, K. (2020) Keira Bell case: Statements from BBC interview. Transcript available here: https://our-
duty.group/2020/12/02/keira-bell-case-statements/
115
    Daukas, J. B. (2021, January 17). Department of Justice memorandum to the Civil Rights Division on the appli-
cation of Bostock v. Clayton County. Although the DOJ removed the January 17 memorandum from the Internet, it
is archived online here: https://web.archive.org/web/20210120125231/https:/www.jus-
tice.gov/crt/page/file/1356531/download


                                                        42
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 43 of 65




presidential administration—the Civil Rights Division withdrew the memorandum.116 The whip-

lash-inducing speed with which the Civil Rights Division reversed itself after the new admin-

istration took over simply highlights the politically-charged nature of the matter.

        103.     I have reviewed the Civil Rights Division’s statement of interest filed in this law-

suit, which accentuates the point to an even greater degree. The Civil Rights Division’s January

17 memorandum articulated several reasons why the Bostock decision did not bear on the Equal

Protection Clause. But on June 17, the Civil Rights Division filed a statement of interest in this

lawsuit that repeatedly appeals to Bostock in support of the plaintiffs’ Equal Protection claim in

this lawsuit. The DOJ Civil Rights Division’s direct contradiction of the precise legal position

that it took only a few months ago renders undeniable the politically-charged nature of matters

bearing on individuals who identify as transgender.

VI.     RISK OF SUICIDE AS AN UNCLEAR MOTIVATION FOR “AFFIRMATIVE” TREATMENT

        104.     Parents’ fears about children’s suicide are understandable and ought never to be

dismissed. However, such fears should not affect scholarly evaluations of the genuine risk of su-

icide or equate suicidality with suicide itself. The association of the two varies notably in sub-

populations.117 What is merited, in place of references to “affirmative” treatments as “lifesav-

ing,” is an examination of the nature of suicide risk among the self-identified transgender popu-

lation. Too often, however, suicidal “ideation” is equated with “attempted” suicide, and even

seems to be treated as a proxy for suicide.




116
    Friel, G. B. (2021, January 22). Department of Justice memorandum to the Civil Rights Division withdrawing the
memorandum on the application of Bostock v. Clayton County. https://www.justice.gov/crt/page/file/1373621/down-
load
117
    Han, B., Compton, W. M., Gfroerer, J., & McKeon, R. (2015). Prevalence and correlates of past 12-month sui-
cide attempt among adults with past-year suicidal ideation in the United States. The journal of clinical psychia-
try, 76(3), 295–302. https://doi.org/10.4088/JCP.14m09287


                                                       43
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 44 of 65




         105.     Suicides and attempted suicides among the self-identified transgender population

are indeed higher than those in the population at large. It is, however, difficult to determine this

subpopulation’s scope of suicide risk with accuracy. Moreover, suicide rates have increased no-

tably in the general population over the past decade.118

         106.     One of the most recent evaluations of suicidal ideation using the CDC’s 2019

Youth Risk Behavior Survey noted that 19 percent of Americans ages 14-18 report having seri-

ously thought about suicide (i.e., had suicidal ideation) in 2019.119 Nine percent reportedly at-

tempted suicide. The CDC did not track such rates among youth identifying as transgender, but

did note elevated rates among individuals identifying as lesbian, gay, or bisexual. Previous re-

search has noted that between 25 to 30 percent of adolescents identifying as transgender report

having attempted suicide during their lifetimes.120

         107.     Nevertheless, localized estimates of suicidal ideation and attempts among

transgender-identifying adolescents vary notably. A 2017 chart review from a Cincinnati gender

clinic noted that among patients (ages 12-22) diagnosed with gender dysphoria, 30 percent re-

ported at least one suicide attempt.121 (Overall, 58 percent of the Cincinnati clinic patients ex-

hibited at least one additional psychiatric diagnosis.) Two similar studies support these findings,

with attempted suicide rates among transgender or dysphoric adolescents of between 26 and 31



118
    Whalen, J. (2018, May 15). Youth suicidal behavior is on the rise, especially among girls. Wall street journal.
https://www.wsj.com/articles/youth-suicidal-behavior-is-on-the-rise-especially-among-girls-1526443782
119
    Ivey-Stephenson, A. Z., Demissie, Z., Crosby, A. E, Stone, D. M., Gaylor, E., Wilkins, N., Lowry, R., & Brown,
M. (2020). Suicidal ideation and behaviors among high school students - Youth Risk Behavior Survey, United
States, 2019. MMWR Suppl., 69(Suppl. 1), 47-55. doi: 10.15585/mmwr.su6901a6. See also: Gender Identity Devel-
opment Service. (2021). Evidence base: Psychosocial difficulties. https://gids.nhs.uk/evidence-base
120
    Olson, J., Schrager, S. M., Belzer, M., Simons, L. K., & Clark, L. F. (2015). Baseline physiologic and psychoso-
cial characteristics of transgender youth seeking care for gender dysphoria. Journal of adolescent health, 57(4),
374–380; Grossman, A.H., Park, J.Y., & Russell, S.T. (2016). Transgender youth and suicidal behaviors: Applying
the interpersonal psychological theory of suicide. Journal of gay & lesbian mental health, 20(4), 329–349.
121
    Peterson, C. M., Matthews, A., Copps-Smith, E. and Conard, L. A. (2017). Suicidality, self-harm, and body dis-
satisfaction in transgender adolescents and emerging adults with gender dysphoria. Suicide and life-threatening be-
havior, 47, 475-482. https://doi.org/10.1111/sltb.12289


                                                         44
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 45 of 65




percent.122 Others note lower rates, including 14 percent in a Toronto clinic and 10 percent in an

Australian clinic.123

        108.     The UK’s Gender Identity Development Service (GIDS) observes that suicide re-

mains “extremely rare” among dysphoric youth, even while noting their rates of self-harm are

consonant with those among adolescents in the general population. An extensive, longitudinal

“chart study” of all 8,263 adult, adolescent, and child referrals to an Amsterdam gender clinic be-

tween 1972 and 2017 documented that 41 natal men (0.8 percent) and 8 natal women (0.3 per-

cent) died by suicide.124 Among the former, suicide deaths had decreased over time, while it did

not change in natal women. Only four suicide deaths were observed among patients referred to

the clinic before the age of 18 (0.2 percent), which was a lower risk than among adult patients

(0.7 percent).

        109.     The Tavistock report also revealed that after a year on puberty blockers, a signifi-

cant increase was noted in responses to the statement “I deliberately try to hurt or kill myself.”

This finding, however, was not replicated across the duration of the study.125

        110.     In 2020, the Swedish National Board of Health and Welfare reported that minors

with gender dysphoria have a high incidence of “co-occurring psychiatric diagnoses, self-harm

behaviors, and suicide attempts compared to the general population” and that suicide mortality




122
    Eisenberg, M. E., Gower, A. L., McMorris, B. J., Rider, G. N., Shea, G., & Coleman, E. (2017). Risk and protec-
tive factors in the lives of transgender/gender nonconforming adolescents. Journal of adolescent health, 61(4), 521-
526. https://doi.org/10.1016/j.jadohealth.2017.04.014; Grossman, A. H. & D'Augelli, A. R. (2007). Transgender
youth and life-threatening behaviors. Suicide and life-threatening behavior, 37(5), 527-537. https://guilfordjour-
nals.com/doi/abs/10.1521/suli.2007.37.5.527
123
    Sorbara, J. C., Chiniara, L. N., Thompson, S., & Palmert, M. R. (2020). Mental health and timing of gender-af-
firming care. Pediatrics, 146(4). https://doi.org/10.1542/peds.2019-3600; Kozlowska et al. (2021).
124
    The median age at first visit, however, was 25. See Wiepjes, C. M., den Heijer, M., Bremmer, M. A., Nota, N. M,
de Blok, C. J. M., Coumou, B. J. G., & Steensma, T. D. (2020). Trends in suicide death risk in transgender people:
Results from the Amsterdam cohort of Gender Dysphoria study (1972–2017). Acta psychiatrica Scandinavica,
141(6), 486-491. https://doi.org/10.1111/acps.13164
125
    Biggs (2019).


                                                        45
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 46 of 65




rates are higher among people with gender dysphoria than in the general population. They also

observe, however, complications in figuring out what is to blame: “At the same time, people with

gender dysphoria who commit suicide have a very high rate of co-occurring serious psychiatric

diagnoses, which in themselves sharply increase risks of suicide. Therefore, it is not possible to

ascertain to what extent gender dysphoria alone contributes to suicide, since these psychiatric di-

agnoses often precede suicide.”126

        111.     Hence, the evidence for actual suicide risk among gender dysphoric minors is

simply unclear, and not just because completed suicides are far more apt to be documented in

terms of demographic characteristics rather than sexual and gender-related ones. Rather, as one

psychiatrist aptly notes, “Suicide is rare and noisy,” that is, understanding particular causes is

challenging. The white male suicide rate, for example, is the highest in the United States by a

significant margin. But to suggest that race or sex plays a compelling motivation in suicidal de-

cision-making does not make sense. Complicating matters here is the known, elevated frequency

of “significant psychopathology” among dysphoric adolescents.127 This makes direct, unmedi-

ated claims about the causes of suicidal ideation very difficult.

        112.     Some propose suicidality as a central motivation for endorsing the “affirmative”

approach to treating dysphoric adolescents.128 But “suicidality” is a subjective measure that may



126
    Swedish National Board of Health and Welfare. (2020). The evolution of the diagnosis of gender dysphoria: Preva-
lence, co-occurring psychiatric diagnoses and mortality from suicide. Socialstryrelsen, p. 11.
127
    Kaltiala-Heino, R., Sumia, M., Työläjärvi, M., & Lindberg, N. (2015). Two years of gender identity service for
minors: overrepresentation of natal girls with severe problems in adolescent development. Child and adolescent psy-
chiatry and mental health, 9(1), 1-9. https://doi.org/10.1186/s13034-015-0042-y
128
    Turban, J. L., King, D., Carswell, J. M., & Keuroghlian, A. S. (2020). Pubertal suppression for transgender youth
and risk of suicidal ideation. Pediatrics, 145, e20191725. https://doi.org/10.1542/ peds.2019-1725. This touted
study, however, proves insufficient for the claims it makes. Oxford University sociologist Michael Biggs argues that
the study leans on “a low-quality survey which is known to have elicited unreliable answers on puberty blockers.”
Biggs concludes that Turban’s study “provided no evidence to support the recommendation ‘for this treatment to be
made available for transgender adolescents who want it.’” See Biggs, M. (2020). Puberty blockers and suicidality in
adolescents suffering from gender dysphoria. Archives of Sexual Behavior, 49, 2227-2229.
https://link.springer.com/content/pdf/10.1007/s10508-020-01743-6.pdf


                                                        46
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 47 of 65




include suicidal ideation, planning, or actual documented attempts. Further, suicidal ideation and

suicidal behavior are not as tightly associated as some surmise. For example, young adults are at

least three times as likely to report past-year thoughts of suicide than are adults age 50 and

older.129 But the actual suicide rate among older Americans remains well above that among

young adults, and far above children below age 15.130 New data, collected during the COVID-19

era, complicates matters further, given that young adults ages 18-24 reported suicidal thoughts in

the past month at rates 12 times higher than that of respondents age 65 and over, and six times

that reported by those between 45 and 64 years old (25.5, 3.8, and 2.0 percent, respectively).131

Based on thoughts of suicide, then, it could be said that there is a crisis of suicidality among the

young. But the crisis of actual suicide affects older Americans to a greater degree.

         113.     Simply documenting elevated “suicidality” among self-identified transgender

youth does not recommend a particular treatment approach.132 As one psychoanalyst put it, “We

treat suicide first of all by keeping people safe, and by helping them become more resilient.”133

Understanding the relationship between gender dysphoria and suicidality is complex; that is,

there is an association, but the dysphoria may or may not be a central cause. Research has noted

recently that particular aspects of body dissatisfaction may constitute independent risk factors for




129
    Lipari, R. N., Hughes, A., & Williams, M. (2016, June 16). State estimates of past year serious thoughts of sui-
cide among young adults: 2013 and 2014. The CBHSQ report, 1-7. Substance Abuse and Mental Health Services
Administration (US). PMID: 27854411.
130
    Hedegaard, H., Curtin, S. C., Warner, M. (2021). Suicide mortality in the United States, 1999–2019. NCHS data
brief, no. 398. Hyattsville, MD: National Center for Health Statistics. doi: https://dx.doi.org/10.15620/cdc:101761.
131
    Czeisler, M. É. , Lane, R. I., Petrosky, E., Wiley, J. F., Christensen, A., Njai, R., Weaver, M. D., Robbins, R.,
Facer-Childs, E. R., Barger, L. K., Czeisler, C. A., Howard, M. E. & Rajaratnam, S. M. W. (2020). Mental health,
substance use, and suicidal ideation during the COVID-19 pandemic — United States, June 24–30. MMWR Morbid-
ity & mortality weekly report, 69(32), 1049–1057. doi: http://dx.doi.org/10.15585/mmwr.mm6932a1
132
    Day, D. S., Saunders, J. J., & Matorin, A. (2019). Gender dysphoria and suicidal ideation: Clinical observations
from a psychiatric emergency service. Cureus, 11(11), e6132. https://doi.org/10.7759/cureus.6132
133
    Shrier (2020), pp. 137-138.


                                                         47
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 48 of 65




suicidality among patients with gender dysphoria.134 In other words, dissatisfaction with appear-

ance—all the more in the age of Instagram and the selfie—may be a factor in the elevated risk of

attempted suicide. In the absence of data analyses that can control for the effects of other con-

founding and contributing factors, it becomes very difficult to establish that gender dysphoria is

a solitary or primary driver of suicidality, all the more since the majority of gender dysphoric mi-

nors never attempt suicide.

         114.     An earlier study of 55 transgender youth reported that “nearly half of the sample

reported having seriously thought about taking their lives and one quarter reported suicide at-

tempts.”135 Among them, however, “a significantly greater proportion of those who had at-

tempted suicide expressed weight-related body dissatisfaction than those who had not,” a finding

observed in other studies as well.136 They also tended to ruminate about how others evaluated

their bodies.

         115.     The specter of suicide has nevertheless become a central narrative among support-

ers of the affirmative treatment approach. Advocates for the “affirmative” approach compare pu-

berty suppression to cancer treatments, claiming that these interventions are as “life-saving” for

gender-dysphoric youth as oncology treatments are for those afflicted with cancer.137 However,

the science behind claims that such treatments lead to sustained improvement in mental health—

improvement that cannot possibly occur in its absence—is remarkably weak. Moreover, gender



134
    Peterson et al. (2017).
135
    Grossman & D’Augelli (2007), p. 527.
136
    Day et al. (2019), p. 2; Grossman & D’Augelli (2007).
137
    In the Tavistock study, children were barred from beginning GnRha treatment if their baseline bone density was too
low or agreed to stop treatment if it fell below a certain threshold. In the original Dutch protocol, several participants had
to discontinue treatment due to medical complications from the hormone therapy. Did these children die from lack of
medicine? Was the progression of their natural puberty and release of sex congruent hormones akin to the progression of
metastatic cancer? Of course not. One hopes that these children were rightly encouraged in resilience, rather than surmise
that they were doomed to commit suicide because they could not tolerate living in their body apart from transgender med-
ical interventions.


                                                          48
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 49 of 65




dysphoric youth commonly display significant psychiatric co-morbidities that contribute to their

elevated rates of suicidal ideation and attempts.138

VII.     THE ROLE OF VALUES IN THE PRODUCTION OF SCIENCE

         116.     Many scientists have long asserted the reality and importance of the fact/value

distinction. That is, there are facts—real things—and then there are values, our opinions or atti-

tudes. The study of transgender medicine undermines any strong confidence in this distinction

because what a person values shapes what they discern as facts.

         117.     Misunderstanding the place of values in science is not just an intellectual prob-

lem. It can have practical consequences, especially where science has implications for public

health and policy. A trio of philosophers aptly note: “If values play a role in science, then the

public and public officials cannot take scientific results as given and scientific authorities as be-

yond challenge. Responsible public policy will require responsible use of science; responsible

use of science will require explicit critical awareness of its value assumptions.”139

         118.     Although this report has focused on the scientific evidence, researcher behavior,

and the culture of scientific organizations, it is nevertheless easy to observe how values saturate

the “affirmative” approach. This is not a criticism per se. Values necessarily infuse the sciences,

including the medical sciences as well. The Endocrine Society openly notes how particular val-

ues affect their counsel: “These recommendations place a high value on avoiding an unsatisfac-

tory physical outcome when secondary sex characteristics have become manifest and irreversi-

ble, a higher value on psychological well-being, and a lower value on avoiding potential harm




138
   Swedish National Board of Health and Welfare (2020).
139
   Kincaid, H., Dupré, J., & Wylie, A., (Eds.). (2007). Value-free science? Ideals and illusions. Oxford University
Press, pp. 4-5.


                                                         49
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 50 of 65




from early pubertal suppression.”140 That is, the Endocrine Society is more concerned with help-

ing young people achieve a certain subjective satisfaction with their physical appearance than it

is avoiding possible harms of experimental medications or addressing the long-term health and

well-being of its young patients.

        119.     The Endocrine Society is not alone here. Adolescent psychiatrist Annelou de

Vries and her colleagues, cited earlier, make a play for the same privileging of physical appear-

ance in their criticism of the UK court’s Tavistock decision: “Our deep concern is that the High

Court overlooked . . . the lifelong benefits of having a physical appearance which is congruent

with one’s gender identity (e.g., no or less breast development and less feminine body shape in

an affirmed male and no low voice, Adam’s apple, or masculine facial features in an affirmed fe-

male).”141

        120.     Indeed, value-laden questions may outnumber purely clinical ones in this domain.

Is the physician’s role one of granting the requests of patients in order to fulfill what the latter

believe or want to be true, or is the physician’s role to treat the gender dysphoria with as little

longstanding harm to the wellbeing of the body and mind as possible? Are we to master our

feelings and emotions or be subject to them?

        121.     The very experience of social, hormonal, and surgical “transition” is a value

leap—the introduction of a new meaning of “life cycle.” The “body and its meanings” are now

considered “contingent.”142 The concept of “gender identity” requires body dissociation de

facto, subjugating material reality to the subjective feelings of youth susceptible to suggestion.




140
    Hembree et al. (2017), p. 3881.
141
    de Vries et al. (2021), p. 4.
142
    Pyne, J. (2014). Gender independent kids: A paradigm shift in approaches to gender non-conforming children.
The Canadian journal of human sexuality, 23(1), 1-8, p. 5. https://doi.org/10.3138/cjhs.23.1.CO1


                                                       50
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 51 of 65




        122.     Dr. Adkins describes common pre-pubertal social transitioning behaviors, includ-

ing “…allowing children to wear clothing, to cut or grow their hair, to use names and pronouns,

and to access restrooms and other sex-separated facilities and activities in line with their gender

identity instead of the sex assigned to them at birth.”143 But she gets this wrong. These behav-

iors are not in line with some immutable thing called a “gender identity.” Rather, they are in line

with current, valued (and culture-specific) expressions of sex-typed behavior. If “gender iden-

tity,” a concept not invented until mere decades ago, was associated with each of these practices,

from where (and why) did such norms arise? Instead of questioning the exclusive validity of

two-dimensional, historically contingent gender stereotypes, many have instead capitulated to

(social) media-intensified values about dress, attire, look, and practice. Rather than impugn

one’s own body, perhaps norms associated with this or that “gender identity” ought to be more

flexible.

        123.     Bernadette Wren, who was a senior clinician at the Tavistock clinic until her re-

tirement, wrote in 2014 how trendy postmodern ideas about gender had impacted clinicians’

work with children and adolescents, namely, by adopting the idea of “all gender as fictional and

artificial.” After discussing the possible conundrums that arise when directing minors toward ir-

reversible physical changes in light of these conceptions, Wren concluded: “…the meaning of

trans is constantly shaped and re-shaped, [and] rests on no foundation of truth. The therapist is

not burdened with needing to be right or certain, but to offer a reflexive and thoughtful space to

help clients explore the architecture and borders of their gendered world view.”144




143
  Adkins (2021), p. 7.
144
  Wren, B. (2014). Thinking postmodern and practising in the enlightenment: Managing uncertainty in the treat-
ment of children and adolescents. Feminism & Psychology, 24(2), 271-291, p. 271 and p. 287, respectively.


                                                       51
         Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 52 of 65




        124.     Wren recognizes the value-laden nature of gender medicine for minors: “We are

concerned about overstepping what the current evidence can tell us about the safety of our inter-

ventions. And we are fully alive to the complexities of informed consent, especially with respect

to irreversible bodily change and fertility – and to the possibility of young people having later

misgivings around medical intervention. We see that these are not matters of narrow ‘clinical’

judgement, but relate to broader social acceptance of the challenges brought by new medical

technologies, new ideologies of self-determination and new models of parental responsiveness

and love.”145

VIII. CONCLUSION

        125.     The field of adolescent transgender medicine is saturated by conflict over compet-

ing values. High quality longitudinal research is rare. Randomized clinical trials research has

not occurred. American professional societies promote “affirmative” treatment strategies not be-

cause they are effective in long-term studies of psychological and physical health outcomes—

they’ve not been shown to be—but in large part due to a demand-driven medical culture in which

emphasis is placed on liking what one sees in a mirror, or, increasingly, how others respond to a

selfie. Meanwhile, the basics of the explosion in gender dysphoria, especially among natal girls,

remain understudied—perhaps now on purpose—and minors’ ability to consent is wielded in

ideologically motivated (and varying) ways. This is not how healthy medical research operates.

        126.     An obviously premature consensus has been contrived among some professionals

in this field of medicine. Activists and other interested parties have played a significant role in

shaping medical policy, and researchers have taken steps to quash debate and to push medical




145
   Wren, B. (2020). Debate: You can't take politics out of the debate on gender‐diverse children. Child and adoles-
cent mental health, 25(1), 40-42, p. 41. https://doi.org/10.1111/camh.12350


                                                        52
        Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 53 of 65




practice in directions that outpace and even contradict the available evidence. As I have docu-

mented, such practices are often openly observable. That is, researchers who are assumed by the

public to be unbiased and disinterested in the results have acted in ways contrary to this assump-

tion, even going so far as to suppress public discussion and debate. The pace and extent of ideo-

logical capture is staggering.

       127.    Given the state of disarray in the science here, states have compelling reasons to

protect their young people by requiring that they reach adulthood before submitting to the experi-

mental, life-altering gender transition treatments discussed above.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 7, 2021.




                                                 Dr. Mark Regnerus




                                                53
             Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 54 of 65


                                               MARK REGNERUS
                                                         (July 2021)

Department of Sociology                                                        Office: CLA 3.524
The University of Texas at Austin                                              Phone:
Mail Code A1700                                                                Email: regnerus@prc.utexas.edu
Austin, TX 78712

EDUCATION

Ph.D., Sociology, University of North Carolina at Chapel Hill, 2000.
M.A., Sociology, University of North Carolina at Chapel Hill, 1997.
B.A., Sociology, with high honors, Trinity Christian College, 1993.

PROFESSIONAL APPOINTMENTS

2018–Present: Professor, Department of Sociology, The University of Texas at Austin.

2007–2018: Associate Professor, Department of Sociology, The University of Texas at Austin.
        2002–2014: Faculty Research Associate, Population Research Center, The University of Texas at
        Austin.
2002–2007: Assistant Professor, Department of Sociology, The University of Texas at Austin.

2001–2002: Assistant Professor of Sociology, Department of Sociology and Social Work, and Director,
Center for Social Research, Calvin College.

2000–2001: Postdoctoral Research Associate, Carolina Population Center.

PUBLICATIONS
Books

Regnerus, Mark. 2020. The Future of Christian Marriage. New York, NY: Oxford University Press. (268
      pages)
        Reviewed or discussed in Journal for the Scientific Study of Religion, Publishers Weekly, National Review, Choice,
        World, Public Discourse, and Christianity Today.

Regnerus, Mark. 2017. Cheap Sex: The Transformation of Men, Marriage, and Monogamy. New York,
      NY: Oxford University Press. (262 pages)
        Reviewed in The Atlantic Monthly, Commentary, Washington Post, New York, Humanum, Men & Masculinities, Public
        Discourse, National Review, Claremont Review of Books, Nevada Appeal, Jet, Contemporary Sociology, and The Globe
        and Mail.

Regnerus, Mark and Jeremy Uecker. 2011. Premarital Sex in America: How Young Americans Meet,
      Mate, and Think about Marrying. New York, NY: Oxford University Press. (295 pages)
                                                                                                        EXHIBIT

                                                              1
                                                                                                              A
            Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 55 of 65


        Reviewed in American Journal of Sociology; BYU Studies Quarterly; Commentary; Contemporary Sociology; Culture,
        Health & Sexuality; First Things; Horizons; INTAMS Review; Journal of Family Theory & Review; Journal of
        Popular Romance Studies; Journal of Youth and Adolescence; Mercatornet; Public Discourse; Sex Roles; The New
        Republic; and The New York Times.

Regnerus, Mark D. 2007. Forbidden Fruit: Sex and Religion in the Lives of American Teenagers.
      New York: Oxford University Press. (304 pages)
       Reviewed in American Journal of Sociology, Contemporary Sociology, Journal of Youth and
       Adolescence, Journal of Sex Research, and The New Yorker.

Peer-Reviewed Journal Articles (including Accepted and In Press)

Regnerus, Mark and Brad Vermurlen. 2021. “Attitudes toward Hormonal and/or Surgical Interventions for
      Adolescents Experiencing Gender Dysphoria." Archives of Sexual Behavior (conditional accept).

Regnerus, Mark. 2020. “Understanding How the Social Scientific Study of Same-Sex Parenting Works,”
      Annals of Social Science 12 (3): 43-60. https://doi.org/10.18290/rns20483-3

Regnerus, Mark, Joseph Price, and David Gordon. 2017. “Masturbation and Partnered Sex: Substitutes
      or Complements?” Archives of Sexual Behavior 46: 2111-2121.

Regnerus, Mark. 2017. “Is Structural Stigma’s Effect on the Mortality of Sexual Minorities Robust? A
      Failure to Replicate the Results of a Published Study.” Social Science & Medicine 188: 157-165.

Regnerus, Mark, David Gordon, and Joseph Price. 2016. “Documenting Pornography Use in America: A
      Comparative Analysis of Methodological Approaches.” The Journal of Sex Research 53(7): 873-
      881.

Price, Joseph, Rich Patterson, Mark Regnerus, and Jacob Walley. 2016. “How Much More XXX is
        Generation X Consuming? Evidence of Changing Attitudes and Behaviors Related to Pornography
        Since 1973.” The Journal of Sex Research 53(1): 12-20.

Regnerus, Mark. 2012. “How Different are the Adult Children of Parents who have Same-Sex
      Relationships? Findings from the New Family Structures Study.” Social Science
      Research 41: 752-770.

Woodberry, Robert D., Jerry Z. Park, Lyman A. Kellstedt, Mark D. Regnerus, and Brian Steensland.
     2012. “The Measure of American Religious Traditions: Theoretical and Measurement
     Considerations.” Social Forces 91(1): 65-73.

Uecker, Jeremy E. and Mark D. Regnerus. 2010. “Bare Market: Campus Sex Ratios, Romantic
      Relationships, and Sexual Behavior.” The Sociological Quarterly 51: 408-435.

McFarland, Michael J., Jeremy E. Uecker, and Mark D. Regnerus. 2010. “The Role of Religion in
      Shaping Sexual Frequency and Satisfaction: Evidence from Married and Unmarried Older Adults.”
      The Journal of Sex Research 47: 1-12.

Stokes, Charles E. and Mark D. Regnerus. 2009. “When Faith Divides Family: Religious Discord and
       Adolescent Reports of Parent-Child Relations.” Social Science Research 38: 155-167.

                                                          2
            Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 56 of 65



Hill, Terrence D., Amy M. Burdette, Mark Regnerus, and Ronald J. Angel. 2008. “Religious
        Involvement and Attitudes Toward Parenting Among Low-Income Urban Women.” Journal of
        Family Issues 29(7): 882-900.

Uecker, Jeremy E., Nicole Angotti, and Mark D. Regnerus. 2008. “Going Most of the Way: ‘Technical
      Virginity’ Among American Adolescents.” Social Science Research 37: 1200-1215.

Uecker, Jeremy E., Mark D. Regnerus, and Margaret L. Vaaler. 2007. “Losing My Religion: The Social
      Sources of Religious Decline in Early Adulthood.” Social Forces 85(4): 1-26.

Regnerus, Mark D. and Jeremy E. Uecker. 2007. “Religious Influences on Sensitive Self-Reported
      Behaviors: The Product of Social Desirability, Deceit, or Embarrassment?” Sociology of Religion
      68(2): 145-163.

Regnerus, Mark D. and Viviana Salinas. 2007. “Religious Affiliation and AIDS-based Discrimination
      in Sub-Saharan Africa.” Review of Religious Research 48(4): 385-401.

Trinitapoli, Jenny and Mark D. Regnerus. 2006. “Religion and HIV Risk Behaviors among Married Men:
        Initial Results from a Study in Rural Sub-Saharan Africa” Journal for the Scientific Study of
        Religion 45: 505-528.

Regnerus, Mark D. and Jeremy Uecker. 2006. “Finding Faith, Losing Faith: The Prevalence and Context
      of Religious Transformations during Adolescence.” Review of Religious Research 47: 217-237.

Regnerus, Mark D. and Amy Burdette. 2006. “Religious Change and Adolescent Family Dynamics.” The
      Sociological Quarterly 47: 175-194.

Regnerus, Mark D. and Laura B. Luchies. 2006. “The Parent-Child Relationship and Opportunities for
      Adolescents’ First Sex.” Journal of Family Issues 27: 159-183.

Regnerus, Mark D. and Christian Smith. 2005. “Selection Effects in Studies of Religious Influence.”
      Review of Religious Research 47: 23-50.

Regnerus, Mark D. 2005. “Talking about Sex: Religion and Patterns of Parent-Child Communication
      about Sex and Contraception.” The Sociological Quarterly 46: 81-107.

Regnerus, Mark D., Christian Smith, and Brad Smith. 2004. “Social Context in the Development of
      Adolescent Religiosity.” Applied Developmental Science 8: 27-38.

Regnerus, Mark D. 2003. “Linked Lives, Faith, and Behavior: An Intergenerational Model of Religious
      Influence on Adolescent Delinquency.” Journal for the Scientific Study of Religion 42: 189-203.

Regnerus, Mark D. 2003. “Moral Communities and Adolescent Delinquency: Religious Contexts and
      Community Social Control.” Sociological Quarterly 44: 523-554.

Regnerus, Mark D. 2003. “Religion and Positive Adolescent Outcomes: A Review of Research and
      Theory.” Review of Religious Research 44: 394-413.

Regnerus, Mark D. and Glen H. Elder, Jr. 2003. “Religion and Vulnerability among Low-Risk


                                                    3
            Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 57 of 65


       Adolescents.” Social Science Research 32: 633-658.

Regnerus, Mark D. and Glen H. Elder, Jr. 2003. “Staying on Track in School: Religious Influences in
      High and Low-Risk Settings.” Journal for the Scientific Study of Religion 42: 633-649.

Rostosky, Sharon S., Mark D. Regnerus, and Margaret L.C. Wright. 2003. “Coital Debut: The Role of
       Religiosity and Sex Attitudes in the Add Health Survey.” Journal of Sex Research 40: 358-367.
Smith, Christian, Robert Faris, Melinda Lundquist Denton, and Mark D. Regnerus. 2003. “Mapping
       American Adolescent Subjective Religiosity and Attitudes of Alienation Toward Religion: A
       Research Report.” Sociology of Religion 64: 111-133.

Regnerus, Mark D. 2002. “Friends’ Influence on Adolescent Theft and Minor Delinquency: A
      Developmental Test of Peer-Reported Effects.” Social Science Research 31: 681-705.

Smith, Christian, Melinda Denton, Robert Faris, and Mark D. Regnerus. 2002. “Mapping American
       Adolescent Religious Participation.” Journal for the Scientific Study of Religion 41: 597-612.

Ge, Xiaojia, Glen H. Elder, Jr., Mark D. Regnerus, and Christine Cox. 2001. “Pubertal Transitions,
       Overweight Self Perceptions, and Adolescent Psychosomatic Adjustment: Gender and Ethnic
       Differences.” Social Psychology Quarterly 64: 363-375.

Regnerus, Mark. 2000. “Shaping Schooling Success: A Multi-level Study of Religious Socialization and
      Educational Outcomes in Urban Public Schools.” Journal for the Scientific Study of Religion 39:
      363-370.

Steensland, Brian, Jerry Park, Mark Regnerus, Lynn Robinson, Bradford Wilcox, and Robert Woodberry.
       2000. “The Measure of American Religion: Toward Improving the State of the Art.” Social Forces
       79: 291-318.
Regnerus, Mark, David Sikkink, and Christian Smith. 1999. “Voting with the Christian Right: Contextual
      and Individual Patterns of Electoral Influence.” Social Forces 77 (4): 1375-1401.
Regnerus, Mark and Christian Smith. 1998. “Selective Deprivatization among American Religious
      Traditions: The Reversal of the Great Reversal.” Social Forces 76: 1347-72.
Regnerus, Mark, Christian Smith, and David Sikkink. 1998. “Who Gives to the Poor? The Role of
      Religious Tradition and Political Location on the Personal Generosity of Americans toward the
      Poor.” Journal for the Scientific Study of Religion 37: 481-493.

Peer-Reviewed Book Chapters

Regnerus, Mark D. 2010. “Religion and Adolescent Sexual Behavior.” In Religion, Families, and
      Health: Population-Based Research in the United States (Christopher G. Ellison and Robert A.
      Hummer, editors), pp 61-85. New Brunswick, NJ: Rutgers University Press.

Regnerus, Mark D. 2005. “Adolescent Delinquency.” Pp. 259-276 in Helen Rose Ebaugh (ed.),
      Handbook of Religion and Social Institutions. New York: Kluwer/Plenum.

Sikkink, David and Mark Regnerus. 1996. “For God and the Fatherland: Protestant Symbolic Worlds and
       the Rise of German National Socialism.” Pp. 133-147 in Christian Smith (ed.), Disruptive
       Religion: The Force of Faith in Social Movement Activism. New York: Routledge.

                                                     4
              Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 58 of 65



Non-Peer-Reviewed Journal Articles and Book Chapters

Regnerus, Mark D. 2020. “Measurement and Analytic Vulnerabilities in the Study of Structural Stigma.”
      (Commentary). Social Science & Medicine 244: 112567.

Regnerus, Mark D. 2019. “Sexual Media as Competition in the Heterosexual Relationship Market”
      (Commentary). Archives of Sexual Behavior 48: 2279-2281.

Regnerus, Mark. 2019. “Comment on Barbara Risman’s review of Cheap Sex: The Transformation of Men,
      Marriage, and Monogamy.” Contemporary Sociology 48: 130-131.

Regnerus, Mark D. 2018. “Reproducing Homes: Intergenerational Transmission of Marriage
      and Relationship Legacy.” In The Home: Multidisciplinary Reflections (Antonio Argandoña,
      editor). Cheltenham, UK: Edward Elgar. 24 pp.

Regnerus, Mark D. 2015. “The Family as First Building Block.” In The Thriving Society: On the Social
      Conditions of Human Flourishing (James R. Stoner, Jr. and Harold James, editors), pp 49-66.
      Princeton, NJ: The Witherspoon Institute.

Regnerus, Mark. 2012. “Contemporary Mating Market Dynamics, Sex-Ratio Imbalances, and Their
      Consequences.” Society 49: 500-505.

Regnerus, Mark. 2012. “Parental Same-Sex Relationships, Family Instability, and Subsequent Life
      Outcomes for Adult Children: Answering Critics of the New Family Structures Study with
      Additional Analyses.” Social Science Research 41: 1367-1377.

Regnerus, Mark D. 2010. “Sexual Behavior in Young Adulthood.” The Changing Spirituality of
      Emerging Adults Project. 16 pp.

Regnerus, Mark D. 2009. “Imitation Sex and the New Middle Class Morality” (chapter 6 of Forbidden
      Fruit), reprinted in Speaking of Sexuality: Interdisciplinary Readings, 3rd Edition (Nelwyn B.
      Moore, J. Kenneth Davidson, and Terri D. Fisher, editors). New York, NY: Oxford University
      Press.

Regnerus, Mark D. and Jeremy E. Uecker. 2007. “How Corrosive Is College to Religious Faith and
      Practice?” Social Science Research Council. 6 pp.
              Reprinted as Regnerus, Mark D., and Jeremy E. Uecker. 2008. "College Students Value
               Religion." Opposing Viewpoints in Context: America's Youth. Jamuna Carroll, editor.
               Farmington Hills, MI: Greenhaven
               Press. link.galegroup.com/apps/doc/EJ3010300238/OVIC?u=txshracd2598&xid=ea8e31f3.
               7 pp.
Regnerus, Mark D., Christian Smith, and Melissa Fritsch. “Religion in the Lives of American
      Adolescents: A Review of the Literature.” A Research Report of the National Study of Youth and
      Religion, No. 3. Chapel Hill, NC: University of North Carolina, 2003.
Regnerus, Mark D. “Living up to Expectations.” Report, Center for Research on Religion and Urban Civil


                                                   5
            Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 59 of 65


       Society, University of Pennsylvania, 2003.
Regnerus, Mark D. “Making the Grade: The Influence of Religion upon the Academic Performance of
      Youth in Disadvantaged Communities.” Report, Center for Research on Religion and Urban Civil
      Society, University of Pennsylvania, 2001.
Regnerus, Mark. “Challenges to Liberal Protestant Identity and Diversity Work: a Qualitative Study.”
      Sociological Analysis 1998, 1: 139-149.

Book Reviews

Review of: Nationalizing Sex: Fertility, Fear, and Power, Richard Togman (New York: Oxford University
      Press, 2019). In Review of Politics 82: 500-502 (2020).
Review of: Charitable Choices: Religion, Race, and Poverty in the Post-Welfare Era, John P. Bartkowski
      and Helen A. Regis (New York: NYU Press). In Social Forces 82: 861-863 (2003).
Review of: They Still Pick Me Up when I Fall: The Role of Youth Development and Community Life,
      Diana Mendley Rauner (New York: Columbia University Press). In Social Forces 79: 1545-1547
      (2001).

Select Essays and Op-Eds (all sole-authored)

“Weak Data, Small Samples, and Politicized Conclusions on LGBT Discrimination.” Public Discourse,
      January 12, 2020.

“New Data Show ‘Gender-Affirming’ Surgery Doesn’t Really Improve Mental Health. So Why are the
      Study’s Authors Saying It Does?” Public Discourse, November 13, 2019.

“Does ‘Conversion Therapy’ Hurt People who Identify as Transgender? The New JAMA Psychiatry Study
       Cannot Tell Us.” Public Discourse, September 18, 2019.

“Queering Science.” First Things, December 2018.

“The Death of Eros.” First Things, October 2017.

“Can Same-Sex Marriage Really Reduce Teen Suicide?” Public Discourse, February 24, 2017. 4 pp.

“Hijacking Science: How the ‘No Differences’ Consensus about Same-Sex Households and Children
       Works.” Public Discourse, October 14, 2016. 5 pp.

“Making Differences Disappear: The Evolution of Science on Same-Sex Households.” Public
     Discourse, May 12, 2015. 4 pp.

“Minecraft over Marriage.” First Things, March 31, 2015. 5 pp.

“The Good-Enough Marriage.” First Things, December 4, 2014. 4 pp.

“The Pornographic Double-Bind.” First Things, November 11, 2014. 3 pp.

“Diversity as Slogan and Reality.” First Things, October 9, 2014. 3 pp.

“Resurrecting the Dead in America.” First Things, September 11, 2014. 4 pp.


                                                     6
            Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 60 of 65



“The Government’s in Your Bedroom, but This Time It’s Okay.” National Review, July 16, 2014. 3 pp.

“‘Right Side of History,’ or Primed to Say Yes?” National Review, August 20, 2013. 5 pp.

“Assessing the Australian Study.” National Review, June 6, 2013. 3 pp.

“Sex is Cheap: Why Young Men Have the Upper Hand in Bed, Even When They're Failing in Life.”
        Slate, February 25, 2011. (9th-most read Slate article of 2011.) 4 pp.

“Freedom to Marry Young.” Washington Post, April 26, 2009. 2 pp.

RESEARCH GRANTS
Principal Investigator, “The Relationships in America Survey Project.” $328,426 grant from the Austin
       Institute, January 2014-September 2014. (Approved, 100% under PI’s supervision)

Principal Investigator, “The New Family Structures Study.” $640,000 grant from the Witherspoon Institute,
       May 2011-August 2013. (Approved, 100% under PI’s supervision)

Principal Investigator, “The New Family Structures Study (supplementary assistance).” $90,000 grant from
       the Bradley Foundation, Nov 2011-Nov 2012. (Approved, 100% under PI’s supervision)

Principal Investigator, “The New Family Structures Study.” $55,000 planning grant from the Witherspoon
       Institute, Oct 2010-June 2011. (Approved, 100% under PI’s supervision)

Principal Investigator, “The New Pentecostals and Political and Social Activism.” $9,565 grant from the
       National Science Foundation (Dissertation Improvement Grant, for Nicolette Manglos), 2010-2011.
       (Approved but returned)

Co-Investigator, “Developing Health Behaviors in Middle Adolescence” (Lynn Rew, PI, The University of
      Texas at Austin School of Nursing). $1,276,919 grant from the National Institute of Nursing
      Research, 2006-2011. (Approved, <5% under Regnerus’ supervision). R01-NR009856.

Principal Investigator, “Testing Differences: The Transfer and Transformation of HIV Testing from the
       West to Sub-Saharan Africa.” $7,500 grant from the National Science Foundation (Dissertation
       Improvement Grant, for Nicole Angotti), 2008-2009. (Approved)

Co-Investigator, “Religious Organizations, Local Norms, and HIV in Africa” (Susan Watkins, PI,
      University of Pennsylvania). $864,000 grant from the National Institute of Child Health and Human
      Development, June 2005-May 2008. (Regnerus is PI of $279,000 sub-contract to The University of
      Texas at Austin). R01-HD050142-01.

Seed grant for “Sex and Emotional Health in Emerging Adulthood.” $4,000 grant from the Population
       Research Center and $2,000 grant from the College of Liberal Arts, The University of Texas at
       Austin, 2007.

SELECT INVITED PRESENTATIONS

“The Future of Christian Marriage.”



                                                    7
               Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 61 of 65


               University of Mary, Bismarck, ND, April 2021
               Faulkner University, Montgomery, AL, March 2021

“The Transformation of Men, Marriage, and Monogamy.” Universidad Francisco de Vitoria, Madrid,
      November 2018.

Author meets critics panel on Cheap Sex: The Transformation of Men, Marriage, and Monogamy. Society
       for the Scientific Study of Religion, Las Vegas, NV, October 2018.

“The Transformation of Men, Marriage, and Monogamy.” Archdiocese of Denver, September 2018.

Author meets critics panel on Virgin Nation: Sexual Purity and American Adolescence (by Sara Moslener,
       Oxford University Press, 2016). American Academy of Religion, San Antonio, TX, November
       2016.

“Intergenerational Transmission of Marriage and Relationship Legacy.” Home Renaissance Foundation,
       London, United Kingdom, November 2015.

“The Future of Marriage and Family in America.” University of St. Thomas, Houston, TX, March 2015.

“The New Family Structures Study and the Challenges of Social Science.” Brigham Young University,
      Provo, UT, October 2014.

“Sex in America: Sociological Trends in American Sexuality.” Ethics and Religious Liberty Commission,
       Nashville, TN, April 2014.

“Premarital Sex in America.” Department of Sociology, University of North Carolina at Chapel Hill,
      Chapel Hill, NC, January 2012.

Book discussion session on Premarital Sex in America. Society for the Study of Emerging Adulthood,
      Providence, RI, October 2011.
“The Future of Sex and Marriage in American Evangelicalism.” National Association of Evangelicals
      Advisory Board, Washington, D.C., October 2011.
Heyer Lecture. Austin Presbyterian Theological Seminary, Austin, TX, September 2011.
Thematic session on “The Cultural War and Red/Blue Divide: Re-examining the Debate Demographically
      and Behaviorally.” American Sociological Association, Las Vegas, NV, August 2011.
“Sexual Economics: The Forces Shaping How Young Americans Meet, Mate, and Marry.” Heritage
      Foundation, Washington, D.C., May 2011.
“Marital Realities, Current Mindsets, and Possible Futures.” Institute of Marriage and Family Canada,
       Ottawa, Canada, May 2011.
Panel on “Teen Pregnancy: What Is California Doing Right?” Zócalo Public Square, Los Angeles, CA,
       December 2010.
“Marriage and Parenthood in the Imagination of Young Adults.” Baby Makes Three: Social Scientific
       Research on Successfully Combining Marriage and Parenthood (seminar), Princeton, NJ, June
       2010.


                                                    8
            Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 62 of 65


“Saving Marriage Before It Starts.” Q Conference, Lyric Opera, Chicago, IL, April 2010.
“The Price of Sex in Contemporary Heterosexual Relationships.” TEDxUT, The University of Texas at
       Austin, Austin, TX, April 2010.
“Love and Marriage in the Minds of Emerging Adults.” Child Trends and Heritage Foundation,
       Washington, D.C., October 2009.
“Forbidden Fruit? Sex and Religious Faith in the Lives of Young Americans.” Baylor University,
       Waco, TX, September 2007.
“Great Expectations: Culture, Emotion, and Disenchantment in the Sexual Worlds of Young Americans.”
       Bay Area Colloquium on Population, Berkeley, CA, September 2007.

CONFERENCE PRESENTATIONS
“The Math Behind Declining Christian Marriage,” Society for the Scientific Study of Religion, Las Vegas,
      NV, October 2018.

“Consent and the Presumption of the Exchange Theory of Relationship Behavior.” Paper presented at the
      annual meeting of the American Political Science Association, Boston, MA, September 2018.

“Is There a Recession in Marriage among Western Christians?” Paper presented at the annual meeting of
       the Society for the Scientific Study of Religion, Atlanta, GA, October 2016.

“Gender and Heterosexual Sex.” Panel discussion at the annual meeting of the American Sociological
      Association, New York, NY, August 2013.

“The New Family Structures Study: Introduction and Initial Results.” Paper presented at the annual
      meeting of the Population Association of America, San Francisco, CA, May 2012.

“Religious Distinctions in Nonmarital Romantic Relationship Formation” (with Ellyn Arevalo). Paper
       presented at the annual meeting of the Society for the Scientific Study of Religion, Milwaukee, WI,
       October 2011.

“Premarital Sexual Initiation and Fertility among Pentecostal Adolescents in Brazil.” Paper presented at the
      annual meeting of the Population Association of America, Washington, D.C., April 2011.

“Red Sex, Blue Sex: Distinguishing Political Culture and Religious Culture in the Sexual Decisions of
      Young Americans.” Paper presented at the annual meeting of the Society for the Scientific Study of
      Religion, Denver, CO, October 2009.

“Bare Market: Campus Sex Ratios and Romantic Relationships” (with Jeremy Uecker). Paper presented at
      the annual meeting of the Population Association of America, Detroit, MI, May 2009.

“Religion and Sexual Initiation in Brazil” (with Ana Paula Verona). Paper presented at the annual meeting
       of the Population Association of America, Detroit, MI, April 2009.

ADVISING

Ph.D. Committees in the Department of Sociology (Year Degree Awarded, * Co-Chair/Co-Supervisor,
** Chair/Supervisor)

                                                     9
              Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 63 of 65



       2016    Jennifer McMorris
       2015    Stanley Kasun
       2015    Nina Palmo
       2012    Nicolette Manglos **
       2012    Catherine McNamee
       2011    Charles Stokes
       2010    Nicole Angotti **
       2010    Georgina Martínez Canizales
       2010    Viviana Salinas
       2010    Jeremy Uecker **
       2010    Ana Paula Verona
       2008    Margaret Vaaler
       2008    Sara Yeatman
       2007    Amy Burdette *
       2007    Bryan Shepherd
       2007    Jenny Trinitapoli **
       2007    Elisa Zhai

M.A. Committees in the Department of Sociology (Year Degree Awarded, * Co-Chair/Co-Supervisor,
** Chair/Supervisor)

       2013    Ellyn Arevalo *
       2012    Kristen Redford **
       2011    David McClendon **
       2010    Aida Ramos Wada
       2008    Nicolette Manglos **
       2007    Andrea Henderson
       2006    Jeremy Uecker **
Undergraduate Thesis Supervision for Honors, Plan II, BDP (Year Degree Awarded, * Reader, **
Supervisor)

       2019    Clarisa Trevino **
       2014    Tiffany Fong *
       2011    Mary Lingwall **
       2008    Hong Nguyen **

Ph.D. Committees at other universities (Year Degree Awarded)

       2018 Yana Mikhaylova, Higher School of Economics, Moscow

DEPARTMENTAL AND UNIVERSITY SERVICE
Member, Executive Committee, Department of Sociology, 2012-2014

Member, Graduate Admissions Committee, Department of Sociology, 2012-2014

Member, Promotion and Tenure Committee, Department of Sociology, 2012-2014


                                                 10
            Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 64 of 65


Member, Undergraduate Research Award Selection Committee, College of Liberal Arts, 2010-2012

Guest presenter, Peer Educator Sexual Health courses, University Health Services, 2008-2012

Presenter, Orange Jackets’ Week of Women, Tejas Club, Spring 2011

Moderator, Thesis Symposium, Plan II Honors Program, 2011

Member, Graduate Steering Committee, Department of Sociology, 2010-2011

Member, Promotion and Tenure Committee, Department of Sociology, 2010-2011

Member, Executive Committee, Department of Sociology, 2009-2011

Presenter, TEDxUT, The University of Texas at Austin, Spring 2010

Member, Governing Board, Population Research Center, 2009-2010

Member, Graduate Admissions Committee, Department of Sociology, 2009-2010

Presenter, Sexual Health Panel, Tejas Club, Fall 2009

Member, Graduate Steering Committee, Department of Sociology, 2007-2009

Participant and presenter, Faculty Fellows Program, The University of Texas at Austin, 2007-2009

Chair, Religion Faculty Search Committee, Department of Sociology, Fall 2008

Member, Population Junior Faculty Search Committee, Department of Sociology, Fall 2007

Member, Speaker Colloquium Committee, Department of Sociology, Fall 2007

PROFESSIONAL SERVICE AND ORGANIZATIONAL MEMBERSHIP
Co-organizer and session chair, The Moynihan Report at 50: Reflections, Realities, and Prospects.
      Princeton University, Princeton, NJ, October 30-31, 2015

Distinguished Article Award Committee member, American Sociological Association (Religion Section),
       2010-2011
     Committee chair, 2011

Editorial Board member, Interdisciplinary Journal of Research on Religion, 2005–2011

Editorial Board member, Journal for the Scientific Study of Religion, 2004–2011

Distinguished Article Award Committee member, Society for the Scientific Study of Religion, 2009-2010
     Committee chair, 2010



                                                    11
             Case 4:21-cv-00450-JM Document 45-2 Filed 07/09/21 Page 65 of 65


Nominating Committee member, Society for the Scientific Study of Religion, 2007-2009

Jack Shand Research Award Committee member, Society for the Scientific Study of Religion, 2005-2007

Council member, American Sociological Association (Religion Section), 2004-2007


Member of:
American Academy of Religion, 2017-2019
Population Association of America, 2004-2018
Society for the Scientific Study of Religion, 1996-present

Ad-hoc reviewer for:
American Journal of Sociology, American Sociological Review, Archives of Sexual Behavior,
Biodemography and Social Biology, Gender & Society, Interdisciplinary Journal of Research on Religion,
International Journal of Environmental Research and Public Health, Journal for the Scientific Study of
Religion, Journal of Adolescent Health, Journal of Behavioral Addictions, Journal of Family Issues,
Journal of Health and Social Behavior, Journal of Homosexuality, Journal of Marriage and Family,
Journal of Psychology and Christianity, Pediatrics, Perspectives on Psychological Science, Review of
Religious Research, Social Forces, Social Problems, Social Psychology Quarterly, Social Science &
Medicine, Social Science Quarterly, Social Science Research, Sociological Forum, Sociological Inquiry,
The Sociological Quarterly, National Institutes of Health (2007), National Science Foundation (2010, one
review), Templeton Foundation (2012, 2019)




                                                     12
